                                                        Case 19-01125-abl              Doc 58       Entered 04/30/21 16:27:51     Page 1 of 168



                                                   1    Matthew L. Johnson (6004)                                                 E-Filed: April 30, 2021
                                                        Russell G. Gubler (10889)
                                                   2    JOHNSON & GUBLER, P.C.
                                                        Lakes Business Park
                                                        8831 West Sahara Avenue
                                                   3    Las Vegas, Nevada 89117-5865
                                                        Phone: (702) 471-0065
                                                   4    Fax: (702) 471-0075
                                                        mjohnson@mjohnsonlaw.com
                                                   5    rgubler@mjohnsonlaw.com
                                                        adhillon@mjohnsonlaw.com
                                                   6
                                                        Attorneys for Debtor/Defendant
                                                        Andrew Bunker Platt
                                                   7

                                                   8                                    UNITED STATES BANKRUPTCY COURT
                                                   9                                         FOR THE DISTRICT OF NEVADA
                                                   10
JOHNSON & GUBLER, P.C.




                                                         In Re:                                              )    Case No.: 19-17282-btb
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11                                                        )    Chapter 7
                            LAKES BUSINESS PARK




                                                         ANDREW BUNKER PLATT and RUTH                        )
                                                         ANN PLATT,                                          )
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                                                                             )
                                                                                       Debtors.              )
                                                   13                                                        )
                                                         WOODS & ERICKSON, LLP, a Nevada                     )    Adversary Proceeding 19-01125-btb
                                                   14    limited liability partnership, d/b/a                )
                                                         WOODS ERICKSON & WHITAKER,                          )    DEFENDANT ANDREW B. PLATT’S
                                                   15    LLP,                                                )    TRIAL STATEMENT
                                                                                                             )
                                                   16                                  Plaintiff,            )
                                                                                                             )
                                                         vs.                                                 )
                                                   17                                                        )
                                                         ANDREW B. PLATT, an individual,                     )
                                                   18                                                        )
                                                                                       Defendant.            )
                                                   19                                                        )

                                                   20             Andrew Bunker Platt (“Platt”), by and through his counsel of record, the law firm of

                                                   21   Johnson & Gubler, P.C. submits the following Trial Statement.
                                                   22
                                                         I.       WITNESSES
                                                   23

                                                   24                1. ANDREW B. PLATT
                                                                        C/O JOHNSON & GUBLER, P.C.
                                                   25                   8831 W. Sahara Avenue
                                                                        Las Vegas, Nevada 89117



                                                                                                                 -1-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51       Page 2 of 168



                                                   1                      (702) 471-0065

                                                   2                      Andrew Platt will testify regarding his relationship with the Plaintiff, his status
                                                                          with the Plaintiff, the formation of L&S Counselors, and all other matters relevant
                                                   3
                                                                          to the issues raised by the Plaintiff’s Complaint.
                                                   4
                                                                 Plaintiff has not completed any disclosures in this case, nor has it disclosed any witnesses
                                                   5
                                                        at all in this case as required by Fed. R. Bank. Proc. 7026, which incorporates Fed. R. Civ. Proc.
                                                   6
                                                        26. Therefore, Defendant objects to Plaintiff calling any witnesses at trial or producing any
                                                   7
                                                        documents.
                                                   8
                                                                 In the event that the Court allows witnesses to testify despite Plaintiff’s failure to disclose
                                                   9

                                                   10
                                                        witnesses as required, Defendant Platt reserves the right to call the following witnesses:
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11       Andrew Platt
                            LAKES BUSINESS PARK




                                                            c/o Johnson & Gubler PC
                                (702) 471-0065
                                (702) 471-0075




                                                   12       8831 W Sahara Ave,
                                                            Las Vegas, NV 89117
                                                   13
                                                            PMK for Woods & Erickson, LLP
                                                   14       c/o GERRARD COX LARSEN
                                                            2450 Saint Rose Parkway, Suite #200
                                                   15
                                                            Henderson, NV 89074
                                                   16
                                                            John Erickson
                                                   17       c/o GERRARD COX LARSEN
                                                            2450 Saint Rose Parkway, Suite #200
                                                   18       Henderson, NV 89074

                                                   19       Brian Whitaker
                                                            c/o GERRARD COX LARSEN
                                                   20       2450 Saint Rose Parkway, Suite #200
                                                            Henderson, NV 89074
                                                   21

                                                   22

                                                   23

                                                   24

                                                   25




                                                                                                           -2-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51     Page 3 of 168



                                                   1
                                                              Jay Larsen
                                                   2          C/O GERRARD COX LARSEN
                                                              2450 Saint Rose Parkway, Suite #200
                                                   3
                                                              Henderson, NV 89074
                                                   4
                                                              Allison Miller
                                                   5          ERICKSON &WHITAKER, PC
                                                              1349 Galleria Dr., Suite 200
                                                   6          Henderson, NV 89014

                                                   7          Kent Woods
                                                              LAW OFFICE OF KENT P.WOODS
                                                   8          197 E. California Ave, Suite 300
                                                              Las Vegas, Nevada 89104
                                                   9

                                                   10         John Bulloch
                                                              ERICKSON &WHITAKER, PC
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11         1349 Galleria Dr., Suite 200
                            LAKES BUSINESS PARK




                                                              Henderson, NV 89014
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                              Bryan Dixon
                                                   13         Fabian VanCott
                                                              411 East Bonneville Ave, Suite 400
                                                   14
                                                              Las Vegas, NV 89101
                                                   15
                                                                 Defendant reserves the right to amend/supplement the disclosure of witnesses as
                                                   16
                                                        additional witnesses become known. Defendant reserves the right to call additional rebuttal
                                                   17
                                                        witnesses.
                                                   18
                                                        II.      DOCUMENTS
                                                   19
                                                                 DESCRIPTION:
                                                   20

                                                   21            Plaintiff has not completed any disclosures in this case, nor has it disclosed any

                                                   22   documents at all in this case as required by Fed. R. Bank. Proc. 7026, which incorporates Fed. R.

                                                   23   Civ. Proc. 26. Further, Defendant requested copies of documents used in the state court

                                                   24   litigation, and Plaintiff stated that they would not produce any documents. See Email chain
                                                   25   attached as Exhibit “A”. The State Court case, which was removed to this Court, is a separate




                                                                                                          -3-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51         Page 4 of 168



                                                   1    case. Plaintiff has failed to produce a single document in this case even after several requests

                                                   2    were made to produce documents in the State Court case. Platt’s current counsel does not have
                                                   3
                                                        those documents. He was not involved in the State Court case, and Platt’s State Court counsel,
                                                   4
                                                        who withdrew, has not provided those documents. Therefore, Defendant objects to Plaintiff
                                                   5
                                                        calling any witnesses at trial or producing any documents as Plaintiff has not disclosed a single
                                                   6
                                                        document or witness in this case.
                                                   7
                                                                    In the event that the Plaintiff is allowed to utilize documents in this case despite not
                                                   8
                                                        having produced any documents, having refused to produce documents, and not having made
                                                   9

                                                   10
                                                        any disclosures over Defendant’s objection, Plaintiff intends to rely on the following documents
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11   at trial:
                            LAKES BUSINESS PARK


                                (702) 471-0065
                                (702) 471-0075




                                                   12               1.     Partnership Agreement of WEW

                                                   13               2.     Rejected instruments for Platt’s admission to WEW

                                                   14               3.     Ownership or formation documents for WWP, Bosque, and Gatehouse
                                                   15               4.     DETR correspondence and documents pertaining to misclassification of
                                                   16
                                                        employees
                                                   17
                                                                    5.     Evidence of payment of wages after separation.
                                                   18
                                                                    6.     Images of WEW and Erickson & Whitaker PC websites showing designation of
                                                   19
                                                        attorneys
                                                   20
                                                                    7.     Correspondence relating to the John Bulloch’s legal services in parallel to
                                                   21

                                                   22
                                                        employment at WEW

                                                   23               8.     Contemporaneous correspondence discussing Woods’ approval of work outside

                                                   24   WEW.

                                                   25               9.     L&S Financial statement




                                                                                                             -4-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51        Page 5 of 168



                                                   1             10.       Pleadings in the State Court matter against the estate of Glen Woods

                                                   2             11.       Correspondence in 2016 from a referral from Joffe
                                                   3
                                                                 12.       WEW Engagement letters signed by Erickson, Whitaker, and Woods
                                                   4
                                                                 13.       WEW Engagement letters prepared after the formation of L&S
                                                   5
                                                                 14.       Correspondence from the Nevada Charter School Authority
                                                   6
                                                                 15.       Documents relating to the establishment of L&S
                                                   7
                                                                 16.       Correspondence and audio conversations between parties after Platt’s separation
                                                   8
                                                                 17.       Documents relating to the transfer of bills and client information at Platt’s
                                                   9

                                                   10
                                                        separation
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11            Defendants reserve the right to supplement the documents they intend to use at trial in
                            LAKES BUSINESS PARK


                                (702) 471-0065
                                (702) 471-0075




                                                   12   this matter and to utilize other documents in rebuttal if this Court allows Plaintiff to introduce

                                                   13   documents at trial over the continuing objection of Defendant.

                                                   14
                                                        III.     NATURE OF THE ACTION AND CONTENTION OF THE PARTIES
                                                   15
                                                                 Because this Court has already granted partial summary judgment in this case in favor of
                                                   16
                                                        Defendant, this matter consists of one cause of action to determine dischargeability of debt under
                                                   17
                                                        11 U.S.C. §523(a)(4). There are no causes of actions under 11 U.S.C. §523(a)(6) or (a)(2).
                                                   18
                                                                 The trial will determine the dischargeability of Platt’s debts under section 523(a)(4) of
                                                   19   amounts claimed after Defendant Andrew Platt’s (“Platt”) separation from his former employer,
                                                   20   Plaintiff, Woods & Erickson, LLP, d/b/a Woods Erickson & Whitaker, LLP (“WEW” or the
                                                   21   “Firm”), and Platt’s formation of a new law firm named L&S Counselors, Ltd (“L&S”). WEW
                                                   22   has the burden of proving that Platt’s moonlighting was not only unauthorized but that its claim

                                                   23   against Platt arises from Platt’s fraud or defalcation while acting in a fiduciary capacity,

                                                   24   embezzlement, or larceny. This dispute arises because, following the death of the Firm’s

                                                   25   managing partner, R. Glen Woods (“Woods”), the remaining partners forced out, refused to pay

                                                        compensation to, and then sued, the two attorneys who worked closest with Woods: Platt and


                                                                                                            -5-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51    Page 6 of 168



                                                   1
                                                        Woods’ son, Kent Woods. During the same time, Plaintiff contacted Woods’ clients to take over
                                                   2
                                                        his estate planning and tax practice. The Defendant’s focus has been on whether, as an employee,
                                                   3
                                                        Platt was entitled to compensation after his separation from the firm. The Plaintiff’s focus has
                                                   4    been whether Platt was a partner in the sense that he owed the Firm and its non-managing
                                                   5    partners’ fiduciary duties, and whether, by extension, Platt was prevented from providing legal
                                                   6    and non-legal services outside the firm.
                                                   7                  a. The Formation of WEW and Glen Woods’ Authority.
                                                   8             In 1997, the original partners of Plaintiff Woods & Erickson, LLP, d/b/a Woods Erickson

                                                   9    & Whitaker, LLP”) entered into a partnership agreement. On February 12, 2007, the partners of

                                                   10   the Firm entered into an amended and restated partnership agreement (the “Amended and
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11   Restated Partnership Agreement”). See Exhibit “B”. Pursuant to the Amended and Restated
                            LAKES BUSINESS PARK




                                                        Partnership Agreement, “[e]xcept as specifically provided otherwise herein, the Managing
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                        Partners shall make all decisions by majority vote, with each Managing Partner having one vote
                                                   13
                                                        for each Percentage Interest in the capital of the Partnership that is owned by such Managing
                                                   14
                                                        Partner.” See Exhibit “B” at page 10, Section 5.1. Thus, unless the Amended and Restated
                                                   15
                                                        Partnership Agreement specifically requires something other than a majority vote, a majority vote
                                                   16
                                                        of the Managing Partners is sufficient to authorize an action. The Amended and Restated
                                                   17
                                                        Partnership Agreement did not require more than a majority vote to authorize “Routine
                                                   18
                                                        Decisions,” “Partnership Decisions,” or “Extraordinary Decisions.” See Exhibit “B” at Sections
                                                   19
                                                        5.3, 5.4, and 5.5. Regarding the authority of WEW to approve of a partner pursuing outside
                                                   20
                                                        business opportunities, the Partnership Agreement states as follows:
                                                   21
                                                                 Each Partner shall first offer to the Partnership an exclusive right of first refusal
                                                   22            with respect to any opportunity within the scope of the Partnership’s business . . . .
                                                                 The Partnership shall have at least fifteen (15) days in which to accept such offer
                                                   23            and, if not accepted, the offering Partner shall be free to pursue such opportunity
                                                                 independent of the Partnership and the Partners.
                                                   24
                                                        See Exhibit “B” at page 12, Section 5.8.
                                                   25




                                                                                                          -6-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51   Page 7 of 168



                                                   1
                                                                 On August 12, 2013, the partners of the Firm entered into an amendment to the Amended
                                                   2
                                                        and Restated Partnership Agreement (the “First Amendment”). See Exhibit “C”. Pursuant to the
                                                   3
                                                        First Amendment, Glen Woods (“Woods”) held a fifty-nine percent (59%) interest in the Firm.
                                                   4    The other two managing partners were John Erickson (“Erickson”), who owned four percent
                                                   5    (4%), and Brian Whitaker (“Whitaker”), who owned thirty-seven percent (37%). See Exhibit “C”
                                                   6    at 2.3. Thus, Woods held a sufficient ownership interest in WEW to constitute a majority vote all
                                                   7    by himself. Pursuant to Article V of the Amended and Restated Partnership Agreement, as owner
                                                   8    of fifty-nine percent (59%) of the capital of the Partnership, Woods had full authority to make all

                                                   9    decisions on behalf of the Firm, including Routine Decisions, Partnership Decisions,

                                                   10   Extraordinary Decisions, and decisions regarding the pursuit of outside business opportunities.
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11   See Exhibit “A” at Article V. And both sides have testified that that is exactly what happened in
                            LAKES BUSINESS PARK




                                                        practice.
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                                      b. Platt’s Employment With WEW
                                                   13
                                                                           From 2007 to April 2018, Defendant Andrew Platt’s (“Platt”) worked for WEW.
                                                   14
                                                        WEW claims that Platt became a partner of the Firm in January 2016, which Platt denies. WEW
                                                   15
                                                        often used the term “partner” as a title, regardless of an attorney’s financial stake in the Firm.
                                                   16
                                                        Section 2.7 of the Amended and Restated Partnership Agreement states that a new partner “must
                                                   17
                                                        execute a counterpart to this Agreement and agree to be bound by all of the terms and provisions
                                                   18
                                                        hereof.” See Exhibit “B” at 2.7 (emphasis added). Platt never signed the Agreement. WEW has
                                                   19
                                                        failed to explain how Platt can be a partner when he failed to sign the Partnership Agreement, as
                                                   20
                                                        absolutely required by Section 2.7 thereof.
                                                   21
                                                                 In January 2016, the Firm stopped paying Platt a salary and started paying him strictly a
                                                   22
                                                        commission equal to fifty percent (50%) of the fees he generated for the Firm. At the same time,
                                                   23   WEW started classifying Platt as a partner for federal tax purposes. By doing so, WEW avoided
                                                   24   employment taxes, 401(k) matching, and other sums due to or with respect to employees which
                                                   25   are not due to partners. Indeed, an audit performed in 2018 by the Nevada Department of

                                                        Taxation found that the Firm had substantially misclassified and underreported wages from the


                                                                                                          -7-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51   Page 8 of 168



                                                   1
                                                        time period of 2016 to 2018. As a result of the Firm classifying Platt as a partner rather than an
                                                   2
                                                        employee, Platt was required to pay substantial self-employment taxes, was deprived of receiving
                                                   3
                                                        401(k) matching from the Firm, and was deprived of other benefits afforded to employees of the
                                                   4    Firm.
                                                   5                  c. WEW’s Firm Culture.
                                                   6                       WEW has a long history of authorizing outside, and even competing work. In
                                                   7    2013, Woods, Platt, and Daniel Weintraub (“Weintraub”), a California attorney, created a
                                                   8    Nevada limited liability partnership named Weintraub, Woods & Platt LLP (“WWP”). See

                                                   9    Exhibit “D”. WWP was created specifically to receive all clients referred by Weintraub. The

                                                   10   plan was that Weintraub would refer the client, Woods and Platt would perform the legal work,
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11   and all three partners would receive partnership distributions based on profits made through the
                            LAKES BUSINESS PARK




                                                        legal services provided to these clients, with none of the profits being paid to WEW. Woods,
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                        Platt, and Weintraub were each listed as managing partners of WWP, and Woods was listed as
                                                   13
                                                        the firm’s registered agent. See Exhibit “D”. WWP’s principal office was listed at 1349 Galleria
                                                   14
                                                        Drive, Suite 200, the same address as WEW. See Exhibit “D”. WEW not only handled the
                                                   15
                                                        creation of WWP, WEW also paid for a large portion of WWP’s start-up expenses. See Exhibit
                                                   16
                                                        “D”; See also Exhibit “E”.
                                                   17
                                                                 Erickson and Whitaker deny knowing of WWP’s existence until after Woods’ death. See
                                                   18
                                                        Exhibit “F”; Deposition of John Erickson at 59:8-60-8; see also Exhibit “G”, Deposition of
                                                   19
                                                        Brian Whitaker at 154:19-155:12. However, evidence shows that the existence of WWP was well
                                                   20
                                                        known among WEW employees, and WEW employees often did tasks for WWP’s benefit. See
                                                   21
                                                        Exhibit “H”, Employee Emails Regarding WWP. In fact, Whitaker himself signed for payments
                                                   22
                                                        for WWP expenses. See Exhibit “E”. Similarly, Woods and Erickson created Bosque Holdings,
                                                   23   LLC in 2010, and Woods and Platt created Gatehouse Strategies, LLLP in 2014. See Exhibit “I”,
                                                   24   Governing Documents of Bosque; see also Exhibit “J”, Governing Documents of Gatehouse.
                                                   25   WWP, Bosque Holdings, LLC and Gatehouse Strategies all demonstrate that side projects—even

                                                        competing projects—were a fact of life at WEW. And it did not stop there. In 2016, Woods


                                                                                                          -8-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51   Page 9 of 168



                                                   1
                                                        approved of an arrangement where Platt would receive some compensation directly from one of
                                                   2
                                                        the Firm’s clients (outside of WEW). See Exhibit “K”, Correspondence Regarding Fani. As the
                                                   3
                                                        forgoing makes clear, there was an undeniable culture among the attorneys at WEW, where side
                                                   4    projects were pursued openly but without participation or formal written approvals by all of the
                                                   5    managing partners.
                                                   6                  d. Renaissance Academy.
                                                   7                       In 2012, a charter school named Renaissance Academy was forced by the Nevada
                                                   8    Department of Education to shut down. Platt was appointed by the State of Nevada under NRS

                                                   9    388A.306(5) to oversee the shutdown of the school (the “Shutdown Services”), which consisted

                                                   10   primarily of Platt overseeing the transfer of student education records and transcripts to new
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11   schools. The Shutdown Services were not legal services; no legal degree or license was required.
                            LAKES BUSINESS PARK




                                                        Generally, a school administrator would fulfill this role. Platt was put in charge of the process
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                        because of his teaching background and because of his familiarity with the school as a board
                                                   13
                                                        member. Platt received some compensation for providing the Shutdown Services, and WEW is
                                                   14
                                                        now seeking to recover that compensation, even though it was not received for doing legal
                                                   15
                                                        services and even though the Shutdown Services were outside of the scope of WEW’s business.
                                                   16
                                                                      e. The Formation of L&S.
                                                   17
                                                                           WEW provided periodic corporate compliance services to clients on an hourly
                                                   18
                                                        basis where paralegals billed substantial amounts to affirm the status quo or to provide
                                                   19
                                                        substantially identical instruments year after year. Platt believed that the Firm should automate
                                                   20
                                                        such services to save clients money. Platt and Woods discussed the issue for several years.
                                                   21
                                                                 In the summer of 2017, Woods and Platt talked about Platt doing the work to develop the
                                                   22
                                                        database system which would automate the work on Platt’s own. Woods was not initially
                                                   23   interested in the system as it would reduce the amount of revenue that he was generating with his
                                                   24   current labor-intensive system.         However, Woods was recognized that there might be an
                                                   25   opportunity that could be exploited and encourage Platt to pursue the idea. If it worked well,

                                                        Woods indicated that he would consider using it himself.


                                                                                                          -9-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51   Page 10 of 168



                                                   1
                                                                 Unfortunately, creating the system would take a substantial amount of Platt’s time for
                                                   2
                                                        which, because he was compensated on a commission basis, would not be paid. At Platt’s
                                                   3
                                                        suggestion, Woods agreed to use a similar business model that he and Woods had used in WWP,
                                                   4    wherein clients referred by a specific source were handled by an entity other than WEW. Platt
                                                   5    proposed that all clients referred by a business contact named Don Joffe (“Joffe”) would be
                                                   6    handled by Platt outside WEW in the same manner earlier contemplated by WWP. Woods
                                                   7    authorized Platt to go forward with the project if Platt thought it was worthwhile to do so.
                                                   8             With Woods’ blessing, Platt form L&S Counselors, Ltd (“L&S”) on or about September

                                                   9    28, 2017. Notwithstanding the fact that Platt had formed L&S, Platt continued to work for WEW,

                                                   10   bill hours for WEW clients, generate revenue for WEW, bring new clients to WEW and run all
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11   clients through WEW except those referred by Joffe, until Platt separated from WEW in April
                            LAKES BUSINESS PARK




                                                        2018. Platt had no intention of concealing his creation of L&S. L&S documents were saved to
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                        WEW’s computer server, WEW’s engagement letter was updated to reflect the existence of L&S
                                                   13
                                                        and contemplated dual representation by both L&S and WEW, Platt worked with WEW to
                                                   14
                                                        correct a bank error regarding the Firm’s trust account and L&S’s trust account, and Platt told
                                                   15
                                                        several clients and members of the community about his creation of L&S. Most importantly, and
                                                   16
                                                        very tellingly, Whitaker, Erickson, and Woods, each sent materials to clients specifically
                                                   17
                                                        referencing WEW’s working relationship with L&S. See Exhibits “L”, “M” & “N”, at Section 8.
                                                   18
                                                        Another notable corroboration of the fact that the Firm knew of L&S are the documents
                                                   19
                                                        pertaining to the bank error on January 3, 2018 which drew a cashier’s check in the amount of
                                                   20
                                                        $29,446.10 from the WEW IOLTA. Exhibit “O.” WEW’s office manager, Allison Miller,
                                                   21
                                                        brought the error to Andrew’s attention whereupon Wells Fargo was directed on January 23,
                                                   22
                                                        2018 to transfer the funds from L&S’ IOLTA to WEW’s IOLTA to correct their error. The
                                                   23   openness with which the two firms worked together in this instance illustrates that L&S was
                                                   24   being operated with the same authority as WWP, Bosque, and Gatehouse. Moreover, inasmuch
                                                   25   the transactions in the closely-audited IOLTA account were on the order of twenty-nine thousand




                                                                                                          -10-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51    Page 11 of 168



                                                   1
                                                        dollars, if the Firm found the operation of L&S unexpected or improper, there was ample
                                                   2
                                                        opportunity for a discussion before Woods’ illness in March and passing in April.
                                                   3
                                                                 Unfortunately, Woods unexpectedly died on April 1, 2019, and Platt was forced to
                                                   4    separate from WEW on April 19, 2019. Platt has never been paid the 50% of amounts due to him
                                                   5    for collections that WEW received after April 2019 for work that was performed by Platt. Instead
                                                   6    of negotiating over the amounts due Platt, the firm preemptively brought suit against Platt. Now,
                                                   7    they have sued him under section 523(a)(4), claiming that he somehow took Plaintiff’s clients
                                                   8    and engaged in fraud or defalcation while acting in a fiduciary capacity.

                                                   9    IV.      Statement as to Core or Non-Core Jurisdiction

                                                   10            This is a core proceeding.
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11   V.       Stipulated Facts
                            LAKES BUSINESS PARK




                                                                 1.        Platt is an attorney that worked at the Firm from approximately August 2007 until
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                        April 20, 2018.
                                                   13
                                                                 2.        During his time at the Firm Platt worked principally with Firm managing partner
                                                   14
                                                        Glen Woods.
                                                   15
                                                                 3.        Glen Woods died on April 1, 2018.
                                                   16
                                                        VI.      Contested Issues of Law
                                                   17

                                                   18            1.       Whether an employee’s duty of loyalty or a limited partner’s duty of loyalty rises
                                                                 to the fiduciary duty contemplated by 523(a)(4).
                                                   19

                                                   20            2.      Whether an attorney client relationship is personal property for purposes of the
                                                                 federal definition of larceny or embezzlement.
                                                   21
                                                                 3.      Whether Woods had actual or apparent authority to authorize Platt to provide
                                                   22
                                                                 legal services outside of WEW.
                                                   23
                                                                 4.    With respect to providing legal services apart from the firm, the nature of duties
                                                   24            owed by Platt to WEW.

                                                   25            5.     Whether the Managing Partner, Glen Woods gave effective consent to Platt to
                                                                 provide legal services outside of WEW.



                                                                                                          -11-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51     Page 12 of 168



                                                   1
                                                                 6.     Whether the state law duties Platt owed to WEW are of the type anticipated by
                                                   2             523(a)(4).
                                                   3
                                                                 7.     If the Court permits argument and evidence regarding whether Platt committed
                                                   4             larceny or embezzlement, whether attorney client relationships are personal property and
                                                                 whether Platt committed larceny or embezzlement providing legal services outside of
                                                   5             WEW.
                                                   6
                                                                 8.    To the extent of any finding of breach of fiduciary duty or commission of larceny
                                                   7             or embezzlement, whether or to what extent WEW’s debt corresponds to such act.

                                                   8                  A. Neither the status as a partner nor as an employee rises to the type of
                                                                      fiduciary duty capable of creating a denial of discharge.
                                                   9

                                                   10            The limits on the dischargeability of debts contained in Section 523 should be construed
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11   strictly against creditors and in favor of debtors. See, e.g., Gleason v. Thaw, 236 U.S. 558, 562
                            LAKES BUSINESS PARK


                                (702) 471-0065
                                (702) 471-0075




                                                   12   (1915); In re Houtman, 568 F.2d 651, 656 (9th Cir. 1978). Plaintiff’s interpretation of 523(a)(4)

                                                   13   would deny bankruptcy’s fresh start to all manner of debts where the purpose of the denial of
                                                   14
                                                        discharge is to protect society from a narrow range of fraud or defalcation through abuse of a
                                                   15
                                                        trustee relationship. 11 U.S.C. 523(a)(4) denies discharge those acting in roles such as trustee or
                                                   16
                                                        receiver where the abuse of their special status gives rise to the debt. See Mills v. Gergely (In re
                                                   17
                                                        Gergely), 110 F.3d 1448, 1450 (9th Cir. 1997); see also Ragsdale v. Haller, 780 F .2d 794, 796
                                                   18
                                                        (9th Cir. 1986). Even in 1934, the Supreme Court asserted that the limitation on the fiduciary
                                                   19
                                                        duty language “has been fixed by judicial construction for very nearly a century.” Davis v. Aetna
                                                   20

                                                   21
                                                        Acceptance Co., 293 U.S. 328 (1934). Accordingly, the Ninth Circuit has long held that the

                                                   22   status of fiduciary is particular to federal law rather than state law. E.g., Cal-Micro, Inc. v.

                                                   23   Cantrell (In re Cantrell), 329 F.3d 1119, 1125 (9th Cir. 2003). Specifically, the fiduciary

                                                   24   relationship must be one arising from an express or technical trust that was imposed before and

                                                   25   without reference to the wrongdoing that caused the debt. Lewis v. Scott (In re Lewis), 97 F.3d




                                                                                                          -12-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51    Page 13 of 168



                                                   1    1182, 1185 (9th Cir. 1996). Thus, while NRS 87.820 provides that partners are trustees as to

                                                   2    profits obtained without the consent of other partners, this is exactly what the Davis rule
                                                   3
                                                        relegates from federal to state law duties. Because they do not have a trustee’s duty before a
                                                   4
                                                        debt arises, they are not fiduciaries in the meaning of 11 U.S.C. §523 (a)(4). See Chapman v.
                                                   5
                                                        Bond (In re Bond), 548 B.R. 570, 578 (Bankr. D. Or. 2016). Platt was not a limited partner, but,
                                                   6
                                                        even if he were, he was not a fiduciary of a type contemplated by Section 523 and discharge
                                                   7
                                                        must be granted.
                                                   8
                                                                B.    Because clients have a right to choose counsel, the attorney client relationship
                                                   9
                                                        is not personal property in the definition of larceny (or embezzlement).
                                                   10
JOHNSON & GUBLER, P.C.




                                                                 Because Plaintiff did not raise the issue of larceny (or embezzlement) in the Complaint,
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11
                            LAKES BUSINESS PARK




                                                        the court should not hear the new claim raised after the deadline for denial of discharge. Willms
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                        v. Sanderson, 723 F.3d 1094 (9th Cir. 2013). Even if Plaintiff is permitted to argue the new
                                                   13
                                                        larceny/embezzlement theory, absent a fiduciary duty to direct clients to WEW, there was no
                                                   14

                                                   15   “personal property” involved in legal services through multiple firms. Where an employee

                                                   16   diverts tangible or intangible property from an employer and takes physical inventory from the

                                                   17   employer, that diversion can rise to larceny. All In One Trading, Inc. v. Chaparala (In re

                                                   18   Chaparala), Nos. 2:16-bk-15692-RK, 2:16-ap-01332-RK, 2020 Bankr. LEXIS 2068 (Bankr.
                                                   19   C.D. Cal. Aug. 3, 2020). Unlike cases like Chaparala, WEW had no claim to clients referred by
                                                   20
                                                        Joffe. Joffe referred clients to professionals all over the world and clients were able to select
                                                   21
                                                        counsel as they saw fit. In the case of two of the three clients, referred to as “FF” and “TS,” they
                                                   22
                                                        were introduced to WEW but months later, ultimately chose L&S. The third client was given
                                                   23
                                                        disclosure of Platt’s dual affiliation, but engaged L&S. There are no decisions in Nevada on
                                                   24
                                                        whether the attorney-client relationship is personal property for purposes of the larceny
                                                   25
                                                        definition, but the general principle in the comments to the Model Rules of Professional Conduct



                                                                                                          -13-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51   Page 14 of 168



                                                   1    regarding Rule 1.17 bluntly asserts that “[c]lients are not commodities that can be purchased and

                                                   2    sold at will.”
                                                   3

                                                   4

                                                   5
                                                            C. Woods repeatedly exercised the authority to allow competition with the Firm.
                                                   6
                                                            NRS 87.4316(1) provides that relations among partners are governed by the partnership
                                                   7
                                                        agreement. In 87.4316(2)(c) it further provides that a partnership agreement may not eliminate
                                                   8
                                                        the duty of loyalty, but may define categories of permitted activities that would otherwise be a
                                                   9

                                                   10   violation of the duty of loyalty. Accordingly, Section 5.8 of the WEW Partnership Agreement
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11   provides for business opportunities to be pursued after waiver by the firm. By obtaining
                            LAKES BUSINESS PARK


                                (702) 471-0065
                                (702) 471-0075




                                                   12   permission by the 59% owner of the Firm, if Platt were subject to the Partnership Agreement,

                                                   13   Platt would have secured this waiver and satisfied any duty. Likewise, WEW claims that
                                                   14   authorizing the formation of a competing firm would constitute an “Extraordinary Decision”
                                                   15
                                                        Plaintiff’s (State Court) Motion for Summary Judgment, at 23:16-18. Section 5.4 and 5.5 allow
                                                   16
                                                        the managing partners to make decisions which are extraordinary and Glen Woods was the sole
                                                   17
                                                        Managing Partner. Woods created entities separate from WEW including WWP, Bosque
                                                   18
                                                        Holdings LLC, and Gatehouse Strategies LLLP. If WEW has any claim against Woods for his
                                                   19
                                                        actions as Managing Partner, they were satisfied in their settlement agreement with his estate.
                                                   20
                                                        They cannot seek recovery for issues they agreed are settled.
                                                   21

                                                   22
                                                        VII.     Log of Exhibits that May Be Entered Into Evidence.
                                                   23
                                                                 See above
                                                   24
                                                        VIII. Any Special Trial Issue Which Requires The Courts Attention.
                                                   25




                                                                                                          -14-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58   Entered 04/30/21 16:27:51     Page 15 of 168



                                                   1
                                                                 Plaintiff initially attempted to consolidate this case with the State Court case that the
                                                   2
                                                        Plaintiff removed to this case. The Court properly denied consolidation. Then Plaintiff failed to
                                                   3
                                                        obtain a discovery order, and failed to disclose a single document or a single witness as is
                                                   4    required by Fed. R. Bankr. Proc. 26. Thus, Defendant objects to any witnesses testifying and any
                                                   5    documents being introduced by the Plaintiff in this case.
                                                   6

                                                   7    IX.      List of Witnesses, with addresses, expected to be called.
                                                   8             See above.

                                                   9             Dated to this 30th day of April, 2021.

                                                   10                                                     JOHNSON & GUBLER, P.C.
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11
                            LAKES BUSINESS PARK




                                                                                                          /s/ Matthew L. Johnson
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                                                                          Matthew L. Johnson (6004)
                                                                                                          Russell G. Gubler (10889)
                                                   13                                                     Lakes Business Park
                                                                                                          8831 West Sahara Avenue
                                                   14                                                     Las Vegas, Nevada 89117-5865
                                                                                                          Phone: (702) 471-0065
                                                   15                                                     Fax: (702) 471-0075
                                                                                                          mjohnson@mjohnsonlaw.com
                                                   16                                                     rgubler@mjohnsonlaw.com

                                                   17                                                     Attorneys for Debtor/Defendant
                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25




                                                                                                           -15-
                                                        DM_US 52503472-3.094622.0011
                                                        Case 19-01125-abl              Doc 58     Entered 04/30/21 16:27:51    Page 16 of 168



                                                   1
                                                                                           CERTIFICATE OF SERVICE
                                                   2             I hereby certify that I caused to be served a true and correct copy of the foregoing

                                                   3    TRIAL STAEMENT in the following manner:
                                                   4

                                                   5              [X]      a.          Electronic Service on dates of filing
                                                   6                     Under Administrative Order 02-1 (Rev. 8-31-04) of the United States
                                                                  Bankruptcy Court for the District of Nevada, the above-referenced documents were
                                                   7              electronically filed on the date hereof and served through the Notice of Electronic
                                                                  Filing automatically generated by that Court’s facilities.
                                                   8
                                                                  [ ]      b.          United States Mail on
                                                   9
                                                                         By depositing a copy of the above-referenced documents for mailing in the
                                                   10             United States Mail, first class postage prepaid, at Las Vegas, Nevada, to the following
                                                                  parties, at their last known mailing addresses, on the date above written.
JOHNSON & GUBLER, P.C.
                         8831 WEST SAHARA AVENUE
                         LAS VEGAS. NEVADA 89117




                                                   11
                            LAKES BUSINESS PARK




                                                                           See attached service list.
                                (702) 471-0065
                                (702) 471-0075




                                                   12
                                                                   _______________________________________________________________
                                                   13               I declare under penalty of perjury that the foregoing is true and correct.

                                                   14   Signed on: April 30, 2021                    /s/ Annabelle Nudo                         .
                                                                                                            An employee of Johnson & Gubler, PC
                                                   15

                                                   16

                                                   17

                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25




                                                                                                               -16-
                                                        DM_US 52503472-3.094622.0011
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 17 of 168




          EXHIBIT “A”




          EXHIBIT “A”




          EXHIBIT “A”
               Case 19-01125-abl          Doc 58     Entered 04/30/21 16:27:51           Page 18 of 168


Matthew Johnson

From:                              Matthew Johnson
Sent:                              Wednesday, April 14, 2021 3:43 PM
To:                                'Nathan Henderson'
Cc:                                Andrew Platt
Subject:                           RE: Pratt/Woods & Erickson


Hi Nathan:

I am not sure why it would be inappropriate for you to send the discovery files. It is as simple as hitting “copy” and
“paste” on your disclosures and discovery and sending it over to me. I have none of that. My client has none of that. Jim
does from the state court matter, but for some reason (probably because he hasn’t been paid), he won’t provide it. I
suppose I could file a motion and ask Judge Beesley to order it to be produced. My guess is he would grant that and
chew on us both for not resolving it amicably. Would you please reconsider? Otherwise I have no choice but to file a
motion. Thank you.


Matthew L. Johnson
Johnson & Gubler, P.C.
Lakes Business Park
8831 West Sahara Avenue
Las Vegas, Nevada 89117
(702) 471-0065
(702) 471-0075 facsimile
mjohnson@mjohnsonlaw.com

www.johnsongubler.com

Board Certified in Business Bankruptcy Law, American Board of Certification ‐ Admitted in Nevada, Colorado, Arizona,
and Utah. Recognized as a Specialist in Business Bankruptcy Law by the State Bar of Nevada.

This communication may contain information that is privileged under the attorney-client privilege, or the work product
doctrine, and should be read only by the person to whom it is addressed. If you have received this communication in
error, please delete it immediately. Johnson & Gubler, P.C.




                                                             1
               Case 19-01125-abl         Doc 58     Entered 04/30/21 16:27:51          Page 19 of 168




From: Nathan Henderson [mailto:NHenderson@gerrard‐cox.com]
Sent: Wednesday, April 14, 2021 3:37 PM
To: Matthew Johnson <mjohnson@mjohnsonlaw.com>
Subject: RE: Pratt/Woods & Erickson

Hi Matthew,

As noted, we have already disclosed everything to your client. It would be inappropriate for us to circumvent Mr.
Shapiro’s attorney’s lien on your client’s files. As such we will not be able to provide any documents to you.

‐Nate

From: Matthew Johnson <mjohnson@mjohnsonlaw.com>
Sent: Tuesday, April 13, 2021 3:20 PM
To: Nathan Henderson <NHenderson@gerrard‐cox.com>
Subject: RE: Pratt/Woods & Erickson

                                                            2
               Case 19-01125-abl          Doc 58     Entered 04/30/21 16:27:51           Page 20 of 168
Hi Nathan:

My office called Jim Shapiro, and he apparently got upset and said that he won’t provide them (he is a good guy and
usually pretty even tempered so I am guessing he may be upset that he is owed a bunch of money on this case). Can you
please get me the discovery files so that I have them? I will call you shortly re the order. Thank you.


Matthew L. Johnson
Johnson & Gubler, P.C.
Lakes Business Park
8831 West Sahara Avenue
Las Vegas, Nevada 89117
(702) 471-0065
(702) 471-0075 facsimile
mjohnson@mjohnsonlaw.com

www.johnsongubler.com

Board Certified in Business Bankruptcy Law, American Board of Certification ‐ Admitted in Nevada, Colorado, Arizona,
and Utah. Recognized as a Specialist in Business Bankruptcy Law by the State Bar of Nevada.

This communication may contain information that is privileged under the attorney-client privilege, or the work product
doctrine, and should be read only by the person to whom it is addressed. If you have received this communication in
error, please delete it immediately. Johnson & Gubler, P.C.




                                                             3
               Case 19-01125-abl         Doc 58      Entered 04/30/21 16:27:51          Page 21 of 168




From: Nathan Henderson [mailto:NHenderson@gerrard‐cox.com]
Sent: Monday, April 12, 2021 5:22 PM
To: Matthew Johnson <mjohnson@mjohnsonlaw.com>
Subject: RE: Pratt/Woods & Erickson

Good Afternoon Mr. Johnson,

We have produced to your client all of the documents in our possession that are relevant to this litigation through your
client’s prior counsel, Jim Shapiro. You will need to get any documents from Mr. Shapiro.

Also, I emailed you last week about your proposed order. Would you mind giving me a call to discuss?

Thank you,

Nate


                                                            4
               Case 19-01125-abl          Doc 58     Entered 04/30/21 16:27:51           Page 22 of 168

From: Matthew Johnson <mjohnson@mjohnsonlaw.com>
Sent: Monday, April 12, 2021 4:23 PM
To: Nathan Henderson <NHenderson@gerrard‐cox.com>
Subject: Pratt/Woods & Erickson

Do you happen to have the discovery stuff from the state court litigation? I don’t have any of that. Would you be willing
to provide that to me so that I have access to it? I would greatly appreciate it. Thank you Nathan.


Matthew L. Johnson
Johnson & Gubler, P.C.
Lakes Business Park
8831 West Sahara Avenue
Las Vegas, Nevada 89117
(702) 471-0065
(702) 471-0075 facsimile
mjohnson@mjohnsonlaw.com

www.johnsongubler.com

Board Certified in Business Bankruptcy Law, American Board of Certification ‐ Admitted in Nevada, Colorado, Arizona,
and Utah. Recognized as a Specialist in Business Bankruptcy Law by the State Bar of Nevada.

This communication may contain information that is privileged under the attorney-client privilege, or the work product
doctrine, and should be read only by the person to whom it is addressed. If you have received this communication in
error, please delete it immediately. Johnson & Gubler, P.C.




                                                             5
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 23 of 168




                                  6
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 24 of 168




          EXHIBIT “B”




          EXHIBIT “B”




          EXHIBIT “B”
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 25 of 168




             EXHIBIT B
      Case 19-01125-abl         Doc 58     Entered 04/30/21 16:27:51         Page 26 of 168




                            AMENDED AND REST A TED
                   LIMITED LIABILITY PARTNERSHIP AGREEMENT
                                       of

                   WOODS ERICKSON WHITAKER & MAURICE LLP,
                         a Nevada limited liability partnership

        This Limited Liability Partnership Agreement (this "Agreement") is made and entered
into this Iih day of February, 2007, by and between R. Glen Woods, John R. Erickson, Brian C.
Whitaker and Aaron R. Maurice, all of whom are individuals who reside in Clark County,
Nevada, as managing limited partners (the "Managing Partners"); and those individuals or
entities who execute the signature page to this Agreement, as additional limited partners
(collectively, the "Limited Partners").

                                          PREAMBLE:

       The predecessor entity to the Partnership was founded on January 1, 1995 by the
Founding Partners. The Founding Partners made the decision to form the Partnership because
they desired to practice law in a professional, yet collegial atmosphere, while avoiding mistakes
that were made by their previous law firms. The Founding Partners share common values of hard
work thrift, avoidance of debt, integrity and trust, and dedication and devotion to their clients.
The Partnership's client base is stable, and has grown over the years. The Founding Partners
made decisions to add other Partners, associates and employees as they became personally
acquainted with other competent attorneys who shared their values. On January I, 2005 the
Founding Partners added Brian C. Whitaker to the Partnership as a Managing Partner. On
January 1, 2007 the Founding Partners and Whitaker made the decision to admit Aaron R.
Maurice to the Partnership as a Managing Partner. The Partners now desire to enter into this
Partnership Agreement to set forth their mutual agreement respecting the management, operation
and governance of the Partnership.

                                         ARTICLE I
                               Basic Organization of Partnership

         1.1    Formation. The Managing Partners and the Limited Partners (herein collectively
referred to as the "Partners") hereby amend and restate in their entirety the provisions of the
existing agreement of limited liability partnership of Woods & Erickson LLP (the "Partnership")
pursuant to the provisions of the Nevada Revised Statutes Sections 87.440 et. seq., which law
shall govern the rights and obligations of the parties hereto, except as may be set forth elsewhere
herein to the contrary. From and after the Effective Date of this amended and restated
Partnership Agreement, the terms of this document shall constitute the Partnership Agreement
for the Partnership and shall replace and supersede all previous or existing partnership
agreements. The Partners or their duly appointed attorneys-in-fact shall promptly execute all
certificates and other documents, make all necessary filings or recordings thereof, and perform
all other acts necessary to comply with the requirements for the formation and operation of a
registered limited liability partnership under the laws of Nevada and the laws of any other state
or local governmental jurisdiction In which the Partnership may own property or do business.



                                           Page 2 of30
     Case 19-01125-abl          Doc 58     Entered 04/30/21 16:27:51           Page 27 of 168




        1.2    Name. The name of the Partnership shall be WOODS ERICKSON WHITAKER
& MAURICE LLP; provided; however, that the Partnership may transact business under such
other names as the Managing Partners may from time to time determine, in the manner set forth
in Article V hereof.

      1.3      Definitions.    As used m this Agreement, the following terms shall have the
meanings set forth:

       (a) "Affiliate of a Partner" means:

                (i) A partnership, limited liability company, corporation, trust or other entity at
least fifty percent (50%) of the equity ownership interest in which is owned, directly or
indirectly, by or for a Partner;

               (ii) A spouse, ancestor or descendant of a Partner that is an individual; or

                (iii) A partnership, corporation, trust or other entity at least fifty percent (50%) or
 more of the equity ownership interest in which is owned, in the aggregate, directly or indirectly,
 by or for, one or more individuals or entities described in paragraphs (i) and (ii), above.

       (b) "Agreement" or "Partnership Agreement" means this Agreement of Limited
Partnership, as hereafter amended, modified or supplemented from time to time.

       (c) "Capital Account" means the separate Capital Account maintained for each Partner, in
accordance with the provisions of Section 2.6 of this Agreement.

       (d) "Code" means the Internal Revenue Code of 1986, as amended.

        (e) "Effective Date" of the Partnership shall mean the date on which the predecessor
entity to the Partnership was founded, which is January 1, 1995. "Effective Date" of this
amended and restated Agreement shall mean January 1, 2007.

       (f) "Founding Partners" means R. Glen Woods and John R. Erickson, who founded the
Partnership and its predecessor entity on or about January I, 1995. No transferee or other
successor in interest to a Founding Partner shall thereby become a Founding Partner.

        (g) "Limited Partners" means those individuals and/or entities whose signatures appear
on the signature page to this Agreement beneath the caption "Limited Partners" collectively.

       (h) "Managing Partners" or "Managing Limited Partners" means collectively, R. Glen
Woods, John R. Erickson, Brian C. Whitaker and Aaron R. Maurice, all of whom are individuals
who reside in Clark County, Nevada. No reference to a Managing Partner shall in any way alter
or be construed as altering in any way the limitation on the personal liability of the Partners for
the debts and obligations of the Partnership, as set forth in Article III and elsewhere in this
Agreement.



                                             Page 3 of 30
     Case 19-01125-abl         Doc 58     Entered 04/30/21 16:27:51          Page 28 of 168




        (i) "Partners" means the Managing Partners and the Limited Partners, collectively, where
no distinction is required by the context in which the term is used.

         U) "Partnership" or "Limited Liability Pm1nership" or "LLP" means the registered limited
liability partnership established and governed hereby.

        (k) "Percentage Interest" or "Partnership Interest" means each Partner's respective interest
in the capital, profits, losses, and distributions of the Partnership.

       1.4     Character of Business. The purpose of the Partnership and the character of its
business shall be:

       (a) To engage in the practice of law, including activities incident and ancillary thereto.

        (b) To do each and everything necessary, suitable or proper for the accomplishment          of
the foregoing or that may at any time appear conducive to or expedient for the protection           or
benefit of the business of the Partnership, and to engage in all activities necessary, customary    or
incidental to the foregoing. The Partnership may pursue its business as a venture, as a partner     or
otherwise, either alone or in conjunction with any other person, partnership, association           or
corporation.

        1.5    Principal Place of Business. The principal office and place of business of the
Partnership shall be located at 1349 Galleria Drive, Suite 200, Henderson, Clark County, Nevada
89014. Subject to the provisions of this Agreement, the Managing Partners may, from time to
time, change the Partnership's principal place of business and establish additional places of
business for the Partnership. In such event, the Managing Partners shall promptly notify each
Partner, and shall make any filings or amendments of previous filings required by applicable law.

       l.6    Term. The term of the Partnership commenced on January 1, 1995. The term shall
continue thereafter for a period of thirty (30) years from and after the Effective Date of the
amendment and restatement of the Partnership Agreement, unless sooner terminated in
accordance with the provisions of this Agreement or as otherwise provided by law.

                                        ARTICLE II
                     Basic Organization of Limited Liability Partnership

        2.1     Capital Contributions of the Founding Partners. On the Effective Date of this
amended and restated Partnership Agreement, the Founding Partners shall contribute to the
Partnership the money and/or property described in Exhibit A to this Agreement, to the extent
that the same have not theretofore been contributed. Said money and/or property shall have the
value ascribed thereto in Exhibit A. Upon contribution, each Founding Partner shall have the
capital account balance set forth in Exhibit A. No other Managing Partner shall be required to
make any capital contribution to the Partnership on or as of the Effective Date hereof. Except as
may be specifically provided to the contrary in this Agreement, the Managing Partners shall not
be obligated to make any additional contributions to the capital of the Partnership.



                                           Page 4of30
      Case 19-01125-abl         Doc 58      Entered 04/30/21 16:27:51         Page 29 of 168




        2.2     Capital Contributions of Limited Partners. As his or her initial contribution to the
capital of the Partnership, each Limited Partner shall contribute to the Partnership his Pro Rata
Share of the money and/or property described in Exhibit B to this Agreement, on or before the
dates therein indicated. Each Limited Partner's Pro Rata Share of each such amount of money
and/or property shall be determined by dividing such Limited Partner's Percentage Interest by the
total of the Percentage Interests owned by all Limited Partners, as specified in Section 2.3 of this
Agreement. Except as may be specifically provided to the contrary in this Agreement, no
Limited Partner shall be obligated to make any additional contributions to the capital of the
Partnership.

       2.3     Percentage Interests. The Percentage Interests of the Partners shall be as
follows:

               Partner                                        Percentage Interest

               Managing Partners:

               R. Glen Woods                                          34.0%
               John R. Erickson                                       29.5%
               Brian C. Whitaker                                      19.5%
               Aaron R. Maurice                                       17.0%

               All Limited Partners                                   0%

The Percentage Interest of each Limited Partner shall be as set forth on the signature page to this
Agreement. The Percentage Interests of the Partners may be modified, revised or adjusted by
agreement of the Managing Partners.

        2.4     Additional Capital Contributions. If Managing Partners determine that additional
capital contributions from the Partners are necessary for the Partnership's best interests, the
Managing Partners shall also determine the total amount to be contributed, and shall so notify
each Partner. Within fifteen (15) days after notice of such a determination, each Partner shall
contribute to the Partnership such Partner's pro rata share of the total amount to be contributed.
Each Partner's pro rata share shall correspond to the Partner's Percentage Interest in the capital of
the Partnership. Additional capital contributions shall be made only as specified in this
Agreement or as otherwise determined by the Managing Partners.

         2.5    Failure to Make Capital Contributions. If, within the time provided, any Partner
fails to make a required additional capital contribution as specified pursuant to Section 2.3 above
(a "Defaulting Partner"), the Percentage Interests of the Partners in the capital of the Partnership
and in the Partnership's profits and losses shall be adjusted pursuant to Section 2.5 below on a
pro rata basis. In addition, each Partner shall be notified in writing of the total amount of
contributions not made, and, within fifteen (15) days after such notice, a non-Defaulting Partner
may make an additional capital contribution in an amount equal to the contributions not made by
the Defaulting Partner. If more than one non-Defaulting Partner elects to make such an



                                            Page 5 of 30
      Case 19-01125-abl        Doc 58      Entered 04/30/21 16:27:51         Page 30 of 168




additional capital contribution, then the additional capital contribution shall be made by such
Partners in proportion to their respective Percentage Interests in the capital of the Partnership. If
any Partner makes such an additional capital contribution, such Partner's Percentage Interest in
the capital and profits of the Partnership shall be adjusted as provided in Section 2.6, below. If a
non-defaulting Partner is unable to make a capital contribution in excess of the amount originally
called for under Section 2.2, above, Managing Partners may determine the terms and conditions
upon which necessary funds shall be solicited from outside parties, and this Agreement shall be
amended accordingly.

         2.6     Adjustments of Percentage Interests and Capital Accounts for Additional
Contributions. If the Partners make disproportionate additional capital contributions as described
in Section 2.5 above, the Defaulting Partner's Percentage Interest and share of the capital and
profits of the Partnership shall be decreased and the non-defaulting Partners' Percentage Interests
and shares of the capital and profits shall be increased on a pro rata basis. If a non-defaulting
Partner makes an additional contribution in an amount equal to the contributions not made by the
Defaulting Partner as provided in Section 2.5, above, the Defaulting Partner's Percentage Interest
and share of capital and profits shall be decreased and the non-Defaulting Partners' Percentage
Interests and shares of the capital and profits of the Partnership shall be increased as appropriate
to reflect the changes in cumulative capital contributions.

        2. 7    Admission of Additional Partners. New Partners may be admitted to the
Partnership by the Managing Partners. The Managing Partners shall have the power, exercisable
in their sole and absolute discretion, to determine the tem1s and conditions upon which additional
Partners shall be admitted to the Partnership. New Partners must execute a counterpart to this
Agreement and agree to be bound by all of the terms and provisions hereof. New Partners shall
make such capital contribution and shall receive such Percentage Interests in the Partnership as
may be determined by the Managing Partners. Upon the admission of an additional Partner, the
Managing Partners shall assign a Percentage Interest to the newly admitted Partner, and shall
correspondingly recalculate and adjust the Percentage Interests of all Partners.

       2.8     Interest on Capital Contributions. The Partnership shall pay to each Founding
Partner a dividend on the amount of such Founding Partner's capital contribution at the rate of
one percent per calendar month. Except as may be specifically provided to the contrary in
Section 6.3 or elsewhere herein, no Partner shall be entitled to receive interest on its capital
contributions (whether initial or otherwise) to the Partnership.

         2.9    Return of Contributions. Except as may be specifically provided to the contrary in
this Agreement, or except as may be determined by the Managing Partners, with the consent of
each Founding Partner: (a) No Partner shall be entitled to a return of its capital contributions to
the Partnership (whether initial or otherwise) or to withdraw his capital contribution to the
Partnership until the winding up and liquidation of the Partnership; and (b) Any return of capital
contributions shall be made solely from Partnership assets and no Partner shall be personally
liable to any other Partner for any such return.

        2.10 Loans and Borrowing from Partners. Either in addition to or in lieu of additional
capital contributions from the Partners, the Partnership may raise funds by borrowing from one



                                           Page 6of30
       Case 19-01125-abl        Doc 58      Entered 04/30/21 16:27:51         Page 31 of 168




or more of the Partners or their Affiliates. The Managing Partners shall determine the tenns of
any such borrowing. If so determined by the Managing Partners, such borrowing may take the
form of a short-term loan, either with or without interest. The terms of any such short-term Joans
may require that all such Joans be paid in full before distributions of Available Cash Receipts are
made to any Managing Partner. Alternatively, the terms of any loans may call for repayment
either on demand or in installments, over longer periods of time and/or in installments, and may
provide for repayment with interest at fixed or variable rates. Any loans shall, for all purposes,
be deemed loans to the Partnership and shall not be deemed capital contributions to the
Partnership. All such loans shall be repaid, in accordance with their terms, out of the gross
revenues of the Partnership or out of the proceeds of any sale or refinancing of Partnership
assets. To the extent of any such unpaid advances, upon the termination and dissolution of the
Partnership, the same, together with accrued and unpaid interest, shall
become immediately due and payable.

        2.11 Capital Accounts. Individual capital and income accounts shall be maintained for
each Partner. The Capital Accounts shall be maintained in accordance with the applicable
provisions of the Treasury Regulations. The Capital Account of each Partner shall be (a) credited
with the dollar amount of any cash and the fair market value of any property (less any liabilities
to which any such property is subject) contributed to the Partnership by the Partner; (b) credited
with the amount of any income, gain or profit allocated to the Partner from the Partnership; (c)
charged with the amount of any loss or other deduction allocated to the Partner from the
Partnership; and (d) charged with the dollar amount of any cash and the fair market value of any
property (less any liabilities to which any such property is subject) distributed to the Partner by
the Partnership.

                                          ARTICLE III
                                        Status of Partners

        3.1     Limited Liability. Except only to the extent provided in Nev. Rev. Stat.
§87.150(3), no Managing Partner or Limited Partner shall be personally liable for any debts or
obligations of the Partnership or for any of the liabilities of the Partnership, whether to the
Partnership, to any Partner, or to creditors of the Partnership, beyond the amount contributed by
him to the capital of the Partnership, plus his share of the accumulated but undistributed profits
of the Partnership.

        3.2     No Management Responsibility or Right. Except as may be specifically provided
to the contrary in this Agreement, no Limited Partner shall participate in or interfere in any
manner with the management of the business of the Partnership or transact any business for the
Partnership, except as specifically provided in this Agreement. No Limited Partner shall have
any right whatsoever to participate in the management of the Partnership or to vote or otherwise
participate in any decision affecting the Partnership or its operations, business or properties.

       3.3     No Authority to Bind Partnership. No Limited Partner shall have authority or
power to act for, to bind, or to sign any writing for or on behalf of the Partnership or any of the
Managing Partners.




                                           Page 7 of 30
      Case 19-01125-abl         Doc 58     Entered 04/30/21 16:27:51          Page 32 of 168




        3.4     Return of Capital Only From Partnership Assets. No Limited Partner shall be
entitled to the return of any amount contributed by him to the capital of the Partnership out of
any assets other than the assets of the Partnership, and then only strictly in accordance with the
provisions of this Agreement. It is expressly understood and agreed that the Managing Partners
shall not be personally liable for the return of any capital or other contributions of any Limited
Partner. No Limited Partner shall have the right to demand or receive any property other than
cash in return of his contributions to the Partnership. No Limited Partner shall receive any salary
or other compensation from the Partnership for any service rendered on its behalf.

        3.5    Relationship with Managing Partners. No Limited Partner shall have an interest in
the individual assets of any Managing Partner or in any proceeds of any sales of the assets of any
Managing Partner by virtue of acquiring or holding a Percentage Interest in the Partnership.

        3.6     Expectations of Managing Partners. The Partnership has been formed, and the
decision to admit Managing Partners has been made, with the expectation that each Managing
Partner will engage in the full-time practice of law in Clark County, Nevada and will participate
in the management of the Partnership, shouldering a portion of the responsibility of managing
the Partnership's business, utilizing such Partner's best efforts to attract legal business for the
Partnership and to supervise and direct others in the performance of their duties in the service or
employ of the Partnership. Each Managing Partner, by executing this Agreement and becoming a
Partner in the Partnership, undertakes to utilize such Partner's best efforts to cause this to occur.

                                          ARTICLE IV
                                  Allocation of Profit and Loss

        4.1      Income and Losses. The Percentage Interest of one or more Partners may from
time to time be governed by agreement (each such agreement is hereinafter referred to as an
"Allocation Agreement") between such Partner and the Partnership. The establishment and
amendment of any such Allocation Agreement shall require the approval of the Managing
Partners, and shall in all events be subject to the provisions of this Partnership Agreement.
During such times as an Allocation Agreement may be in effect, the Percentage Interest and
share of Partnership profits and losses of the affected Partner shall be determined in accordance
with the Allocation Agreement. Subject to the provisions of any such Allocation Agreements, the
net profits and net losses of the Partnership in each taxable year, and each item of income,
expense, gain, loss, deduction, credit and tax preference, that is not allocated in accordance with
an Allocation Agreement shall be divided among and shall be credited and charged to and
against the Partners in accordance with and in proportion to their respective Percentage Interests
in the Partnership. In the event that any Partner's Percentage Interest is changed or altered, such
Partner's distributive share of Partnership income, expense, gain, loss, deduction, credit and tax
preference shall be determined by the Managing Partners by taking into account the varying
Percentage Interests of the Partners during the taxable year. Such determination shall be made by
the Managing Partners in accordance with the provisions of Code Section 706 and the Treasury
Regulations issued thereunder.

       4.2    Definitions of Profits and Losses. The "net profits" and "net losses" of the
Partnership and each item of income, gain, loss, deduction, credit and tax preference shall be



                                           Page 8of30
      Case 19-01125-abl          Doc 58      Entered 04/30/21 16:27:51           Page 33 of 168




determined in accordance with generally accepted principles of cash accounting customarily
employed by partnerships or by limited liability partnerships for federal income tax purposes,
consistently applied.

        4.3    Allocation of Income Attributable to Principal Reductions in Nonrecourse
Partnership Indebtedness. In the event that one or more Partners has a deficit Capital Account
balance resulting in whole or part from allocations attributable to nonrecourse indebtedness of
the Partnership, such Partner or Partners shall, to the extent possible, be allocated income or gain
in an amount not less than the minimum gain (as defined in the applicable provisions of the
Treasury Regulations), and at a time not later than the time the amount of such minimum gain is
reduced to an amount that is less than the sum of all deficit Capital Account balances. Any
allocation pursuant to this Section 4.3 shall be made by the Managing Partners after consulting
with the Partnership's tax counsel, and in accordance with and to the extent required by Treasury
Regulations governing partnership allocations attributable to nonrecourse indebtedness.

        4.4     Allocation of Gains and Losses upon Disposition of Partnership Property.
Notwithstanding the provisions of Sections 4.1 and 4.3, above, and after the allocations of
Partnership operating income and deduction for the taxable year have been made, any gain or
loss realized by the Partnership upon the sale, exchange, refinancing, foreclosure, involuntary
conversion, abandonment or other disposition of the property or assets of the Partnership shall be
allocated among the Partners in proportion to their respective Percentage Interests. In making
such allocations the Managing Partners shall give effect to the provisions of Section 704(c) of
the Code, or any successor provision to such Section, and to the Treasury Regulations from time
to time in effect thereunder.

       4.5     Tax Credits. Any items of tax credit to which the Partnership is entitled and any
recaptures of tax credits previously claimed by the Partnership shall be allocated to the Partners
in accordance with their respective Percentage Interests as of the time the item of tax credit or
tax credit recapture arises, with the meaning of the applicable provisions of the Treasury
Regulations. Any items of tax credit recapture that are not allocated pursuant to the preceding
sentence shall be allocated as contemplated by the applicable provisions of the Treasury
Regulations.

        4.6      Limitation on Liability. Nothing in this Article IV regarding allocation of losses
shall alter the limitation on the personal liability of the Partners for the debts or obligations of the
Partnership, as set forth in Article III and elsewhere in this Agreement.

        4.7   Treatment of Certain Items as Expenses.    Any and all compensation paid to a
Partner pursuant to an Allocation Agreement or to the Managing Partners pursuant to Article V
of this Agreement shall be treated for all purposes of this Agreement as an expense of the
Partnership.




                                             Page 9of30
      Case 19-01125-abl         Doc 58     Entered 04/30/21 16:27:51          Page 34 of 168




                                        ARTICLEV
                  Authority, Power and Compensation of Managing Partners

         5 .1  Management of the Partnership; Votes. The Managing Partners, acting as a body,
shall have full, exclusive and complete discretion in the management and control of the
Partnership and its business for the purposes herein stated. Except as specifically provided
otherwise herein, the Managing Partners shall make all decisions by majority vote, with each
Managing Partner having one vote for each Percentage Interest in the capital of the Partnership
that is owned by such Managing Partner.

       5.2     General Statement of Authority to Manage the Partnership; Decision-Making. For
purposes of managing the business and affairs of the Partnership, decisions that arise in the
course of the business of the Paiinership shall be divided into three categories, as follows:

        (a)     Routine Decisions are those that arise as a matter of course in the conduct of the
ordinary, day-to-day business of the Partnership. Examples include choosing suppliers of
products and services used by the Partnership, managing the Partnership's cash flow, dealing
with routine personnel matters, approving the issuance of checks to pay normal, recurring
Partnership expenses, and the like. Each Managing Partner shall have the authority to make
Routine Decisions on behalf of the Partnership, but the Partners expect that Routine Decisions
will ordinarily be delegated to one or more designated Managing Partners or to employees of the
Partnership, depending upon the decision in question.

         (b) Partnership Decisions are those that arise in the course of the business of the
Partnership, but that do not necessarily arise daily or even weekly, and that require the exercise
of discretion or judgment by the management of the Partnership, and that are not Extraordinary
Decisions. Examples of Partnership Decisions include, but are not limited to, the following: (i)
expenditures of money or financial commitments that are not routine or recurring, and that do not
rise to the level of Extraordinary Decisions; (ii) decisions to hire or terminate employees whose
annual compensation from the Partnership exceeds $50,000; (iii) decisions to change the salaries
or other compensation of Partnership employees; (iv) the amounts and timing of distributions to
Limited Partners who are not Managing Partners; (v) the decision to pay discretionary bonuses to
Partnership employees and the amounts of any such discretionary bonuses; (vi) entering into
long-term agreements and financial commitments that can reasonably be expected to affect the
Partnership's cash flow, such as equipment leases, loan agreements and the like; and (vii)
establishing and changing employee benefit programs. Decisions arising in the course of the
management of the Partnership that are not Routine Decisions or Extraordinary Decisions are
Partnership Decisions.

        (c) Extraordinary Decisions are those that affect in profound ways the relationship
between the Managing Partners and the Partnership. The following decisions shall be
Extraordinary Decisions: (i) the decision to change the Percentage Interest of a Managing
Partner; (ii) the decision to redeem the Percentage Interest of a Managing Partner (unless due to
the loss of such Managing Partner's privilege to practice law in the State of Nevada); (iii) the
decision to liquidate or dissolve the Partnership; (iv) the decision to initiate litigation on behalf
of the Partnership, other than the ordinary collection of accounts receivable; (v) the decision to



                                           Page 10of30
      Case 19-01125-abl         Doc 58      Entered 04/30/21 16:27:51          Page 35 of 168




enter into an agreement, incur indebtedness or otherwise commit resources of the Partnership
involving more than $100,000; (vi) the decision to relocate the Partnership's principal place of
business or to establish additional places of business for the Partnership; (vii) the sale or other
disposition of all or substantially all of the Partnership's assets or business; (viii) a change in the
name of the Partnership; and (ix) the termination or modification of any agreement or transaction
involving the Partnership if the approval of such agreement or transaction was an Extraordinary
Decision.

        5.3    Authority to Make Routine Decisions. Each Managing Partner shall have all
specific rights and powers required for, appropriate to or incidental to the making and
implementation of Routine Decisions, including but not limited to, the following rights and
powers:

        (a) To borrow money, and, if security is required therefore, to mortgage or subject to any
other security device any or all of the assets of the Partnership.

        (b) To negotiate, execute and enter into leases and other agreements in connection with
the Partnership's assets, including leases and agreements the terms of which may extend beyond
the term of this Partnership.

       (c) To sell or exchange any or all of the assets of the Partnership upon such terms and
conditions as the Managing Partners in their discretion may deem advisable, including a deferred
payment sale or an exchange for other assets of any kind.

       (d) To acquire and enter into any contract of insurance that the Managing Partners deem
proper for the protection of the Partnership, the conservation of its assets, or for any other
purpose convenient or beneficial to the Partnership.

      (e) To execute and deliver on behalf of the Partnership such documents or instruments as
the Managing Partners deem appropriate in their conduct of the business of the Partnership.

        (f) To employ and to pay brokers, agents, consultants, attorneys, accountants and other
individuals or entities deemed appropriate by the Managing Partners to the conduct of the
Partnership's business, including without limitation any persons or entities related to a Managing
Partner or in which a Managing Partner has an interest.

      (g) To hold title to Partnership assets in the name of a nominee (which may be a
Managing Partner so acting) designated by a Managing Partner.

        (h) To make any decision or take any action on behalf of another partnership or other
entity of which this Partnership is an officer, a manager or managing agent, if such decision or
action would be permitted by this Section if made or taken by this Partnership.

       5.4    Partnership Decisions. The Managing Partners, acting as a body, are empowered
and authorized to make all decisions in the management and operation of the Partnership that are
not Routine Decisions or Extraordinary Decisions. Except in an emergency, and unless approved



                                           Page I I of 30
     Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51         Page 36 of 168




in advance pursuant to a resolution delegating authority or otherwise, each Managing Partner
shall have the right to participate in the deliberations of the Managing Partners in respect of
Partnership Decisions. The Managing Partners shall, acting as a body, have all specific rights and
powers required for, appropriate to or incidental to the making and implementation of
Partnership Decisions as are set forth above in respect of Routine Decisions.

       5.5    Extraordinary Decisions. The decisions identified above as constituting
Extraordinary Decisions shall be made by the Managing Partners.

        5.6    Execution of Documents and Agreements. All leases, contracts, deed,
encumbrances or other documents that purport on their face to bind the Partnership of the non-
contracting Partners that are related to the purposes of the Partnership and that are specifically
authorized by this Agreement or by separate written agreement, may be executed and delivered
by any Managing Partner on behalf of the Partnership; provided, however, that if such document
or agreement relates to a Partnership Decision or Extraordinary Decision, such document or
agreement shall contain a representation by the Managing Partner that the necessary approval of
the Partnership has been obtained.

       5. 7    Compensation of Partners.

      (a) The Managing Partners shall perform their duties as Managing Partners without
compensation for such service.

         (b) The Managing Partners shall be reimbursed by the Partnership for the reasonable,
direct, out-of-pocket expenses incurred by the Managing Partners while acting on behalf of the
Partnership.

         5.8    Partnership Opportunities. Each Partner shall first offer to the Partnership an
exclusive right of first refusal with respect to any opportunity within the scope of the
Partnership's business or that involves an investment opportunity that is not of a type or nature
typically offered by full-service investment or brokerage firms. The Partnership shall have at
least fifteen (15) days in which to accept such offer and, if not accepted, the offering Partner
shall be free to pursue such opportunity independent of the Partnership and the Partners. The
offering Partner shall not participate in the decision of the Partnership whether to accept such
offer.

        5.9    Dealings with Affiliates of the Managing Partners. The validity of any
transaction, agreement or payment involving the Partnership and any Affiliate of a Partner or
Managing Partner that is otherwise permitted by the terms of this Agreement shall not be
affected by reason of the relationship between the Partner or Managing Partner and the Affiliate,
provided that full and complete disclosure of the nature of the transaction and the nature of the
relationship between such Partner or Managing Partner and the Affiliate is made to the
Partnership before consummation of the transaction in question.

       5 .10 Potential Liability of the Managing Partners. No Managing Partner shall be liable,
responsible or accountable in damages or otherwise to the Partnership or to any Partner for any



                                           Page 12of30
      Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51        Page 37 of 168




action taken or failure to act on behalf of the Partnership within the scope of the authority
conferred upon the Managing Partners by this Agreement or by law unless such action or
omission was intentional or was performed or omitted fraudulently, in bad faith, or amounted to
gross negligence on the part of the Managing Partners.

         5.11 Indemnification of Managing Partners. The Partnership shall defend, indemnify
and hold harmless each Managing Partner and the respective partners, agents, heirs, executors,
administrators, employees and Affiliates of each Managing Partner (collectively the
"Indemnified Parties") from and against any cost, loss, expense, delay, damage or injury suffered
or sustained by them by reason of any acts, omissions or alleged acts or omissions arising out of
its activities on behalf of the Partnership or in furtherance of the interests of the Partnership,
including but not limited to any judgment, award, settlement, and reasonable attorneys' fees and
other costs or expenses incurred in the defense of any actual or threatened action, proceeding or
claim; provided that the acts, omissions or alleged acts or omissions upon which such actual or
threatened action, proceeding or claim is based were in good faith and were not performed or
omitted fraudulently or in bad faith by the Indemnified Parties and did not amount to gross
negligence on the part of the Indemnified Parties.

        5.12 Section 754 Election under Internal Revenue Code. The Managing Partners may,
in their sole discretion, make or revoke the election referred to in Section 754 of the Internal
Revenue Code of 1986, as amended, or any successor provision hereafter enacted. Each Partner
shall, upon request, supply the information necessary to give proper effect to such an election.

                                         ARTICLE VI
                                   Distributions to Partners

        6.1      Definition of Available Cash Receipts. The term "Available Cash Receipts" is
used herein to determine the amount of cash available for distribution to Partners as a result of
Partnership operations, and shall mean all cash revenues and funds received by the Partnership
(not including capital contributions to the Partnership or the proceeds of any sales, financing or
refinancing of Partnership assets), less the sum of the following to the extent made from such
cash revenues and fonds received by the Partnership: (i) all principal and interest payments on
mortgage and other indebtedness of the Partnership and all other sums paid to lenders; (ii) all
cash expenditures (including expenditures for capital improvements) incurred incident to the
normal operation of the Partnership's business, including compensation paid to the Managing
Partners and expenses of the Managing Partners reimbursed by the Partnership to the Managing
Partners; (iii) such amounts as the Managing Partners may elect to retain in the Partnership in
order to enable the Partnership to make additional or further investments (whether or not such
investments are similar to any other investments or property at any time held or owned by the
Partnership); and (iv) such cash reserves as the Managing Partners in their discretion may deem
to be necessary or desirable for the proper operation of the Partnership's business.

       6.2   Timing of Distributions. Distributions of Available Cash Receipts shall be made
when deemed appropriate by the Managing Partners, which decision shall be made in the sole
and absolute discretion of the Managing Partners. The Partners agree that Available Cash
Receipts may be used to purchase additional investment or business assets for the Partnership,



                                          Page 13of30
      Case 19-01125-abl         Doc 58     Entered 04/30/21 16:27:51         Page 38 of 168




and understand and agree that accumulation and reinvestment of Available Cash Receipts may
occur, in the sole discretion of the Managing Partners, at times when particular investment or
business opportunities may not have been identified by the Managing Partners.

        6.3    Distributions to Partners. The Managing Partners shall from time to time,
whenever they consider appropriate, determine the amount of Available Cash Receipts and the
amount or portion, if any, of such Available Cash Receipts that will be distributed to each
Managing Partner. Distributions need not be made simultaneously to all Managing Partners.
Once the amount of Available Cash Receipts has been determined by the Managing Partners, the
amount shall be apportioned and distributed to the Managing Partners in the ratio that their
respective Percentage Interests bear to one another.

        6.4    Final Authority. The determination of the Managing Partners shall be final and
binding with respect to all computations and determinations made pursuant to this Article VI and
to Article IX of this Agreement.

                                        ARTICLE VII
                            Books of Account, Records and Reports

        7.1    Books and Records. The Managing Partners shall cause to be kept proper and
complete records and books of account, in which shall be entered fully and accurately all
transactions and other matters relating to the Partnership's business in such detail and
completeness as is customary and usual for businesses of the type engaged in by the Partnership.
Such books and records shall be maintained in accordance with generally accepted principles of
cash accounting customarily employed by partnerships for federal income tax purposes,
consistently applied. The books and records shall at all times be maintained at the principal
office of the Partnership and shall be open to the reasonable inspection and examination by the
Managing Partners at any time.

        7.2     Confidentiality of Partnership Books and Records. In no event shall any Limited
Partner have any right to inspect or review the books or records of the Partnership at any time or
under any circumstance. Each Limited Partner covenants with the Partnership that neither he nor
anyone claiming an interest in the Partnership through or on behalf of such Limited Partner shall
ever seek any order of any court or governmental agency for the production or inspection of any
books or records of the Partnership. Each Limited Partner agrees that, in the event that any
inspection or production of any of the books and records of the Partnership shall ever be ordered
by any court or governmental agency, or by virtue of any legal or administrative process
whatsoever, as the result of any application sought by or on behalf of such Limited Partner, or by
any person acting with reference to any interest whatsoever of such Limited Partner in the
Partnership or otherwise, the person making the application or otherwise seeking the inspection
or production shall pay to the Partnership the sum of Ten Thousand Dollars ($10,000) as a fee
for the services of the Partnership in producing the records or other information so sought. If for
any reason the fee is not paid by the person making the application or otherwise seeking the
inspection, such fee shall be paid to the Partnership by the Limited Partner on behalf of, or in
respect of whose Percentage Interest the inspection is requested or ordered. Said fee shall in all
events be paid before the Partnership shall be required to produce or make available for



                                          Page 14of30
      Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51         Page 39 of 168




inspection any of its books or records. The right herein granted to the Partnership to collect said
fee shall not be construed as a waiver by the Partnership of any objection otherwise available to
it with respect to the production of any of its books or records.

        7.3     Reports to Partners; Tax Information. Within a reasonable time after the close of
each Partnership fiscal year, the Managing Partners shall cause to be sent to each Partner such
tax information related to the Partnership as shall be necessary for the preparation by such
Partner of his federal income tax return.

       7.4   Fiscal Year. The fiscal year of the Partnership shall end on the thirty-first (31st)
day of December of each year.

        7.5    Bank Accounts. The funds of the Partnership shall be deposited in such bank
account or accounts, or invested in such interest-bearing or non-interest-bearing investments, as
shall be designated by the Managing Partners. All withdrawals from any of such bank accounts
shall be made by anyone or more of the Managing Partners, or by the duly authorized agent or
agents of the Managing Partners.

       7.6    Taxable Year of Partners. The Managing Partners and any Limited Partner who
acquires a Percentage Interest of five percent (5%) or more in the capital or profits of the
Partnership hereby represent that they use the calendar year as their taxable year for federal
income tax purposes.

       7.7      Federal Tax Matters Partner. Solely for purposes of Section 623l(a)(7) of the
Code, R. Glen Woods shall be the "Tax Matters Partner" of the Partnership. The Tax Matters
Partner shall be authorized to carry out, on behalf of the Partnership and at the Partnership's
expense, all acts appropriate to such designation, including, but not limited to:

        (a)    Receiving and responding to any and all notices and requests from any federal
taxing authority;

       (b)    Infonning all other Partners of any inquiry, examination or proceeding, as
required by applicable federal law and, if not so required, as the Tax Matters Partner shall deem
appropriate;

       (c)     Meeting and negotiating with representatives of any federal taxing authority;

       (d)      Entering into a binding settlement agreement with any federal taxing authority on
behalf of all or some of the Partners regarding any tax deficiency, assessment, credit or refund:
provided that all Partners be given adequate prior notice so that any Partner may. without
prejudicing the validity of such a settlement agreement, elect not to be bound by the settlement
agreement where permitted under applicable federal tax law;

        (e)     Entering into any agreement with any federal taxing authority to extend the
limitations period on assessment or collection of adjustments;




                                          Page 15of30
      Case 19-01125-abl         Doc 58      Entered 04/30/21 16:27:51          Page 40 of 168




          (f)   Commencing administrative or judicial proceedings regarding any federal tax
matter;

        (g)   Intervening in any judicial action or proceeding regarding any federal tax matter,
the outcome of which could adversely affect a position taken by the Partnership;

        (h)     Prosecute an appeal from a decision or judgment of any court that is wholly or
partially adverse to a position taken by the Partnership; and

        (i)     Retaining tax advisors, to whom the Tax Matters Partner may delegate such of its
rights and duties as the Tax Matters Partner shall consider necessary and appropriate.

                                          ARTICLE VIII
                                       Default and Remedies

        8.1    Events of Default. Each of the following events shall (upon the giving of the
notice and/or passage of time, if any, set forth with respect to each event) constitute an "Event of
Default," and the Partner as to whom the Event of Default has occurred shall be a "Defaulting
Partner":

        (a)     If any Partner shall file a voluntary petition in bankruptcy or shall be adjudicated
a bankrupt or insolvent; or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar relief for himself
under the present or any future federal bankruptcy act or any other present or future applicable
federal, state or other statute or law relating to bankruptcy, insolvency or other relief for debtors;
or shall acquiesce in the appointment of any trustee, receiver, conservator or liquidator of said
Partner or of all or any substantial part of his properties or his interest in the Partnership. The
term "acquiesce" includes, but is not limited to, the failure to file within thirty (30) days after any
appointment a petition or motion to vacate or discharge any order, judgment or decree providing
for such appointment.

        (b)     If a court of competent jurisdiction shall enter an order, judgment or decree
approving a petition filed against any Partner seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the present or any
future federal bankruptcy act, or any other present or future applicable federal, state or other
statute or law relating to bankruptcy, insolvency or other relief for debtors, and the Partner shall
acquiesce in the entry of such order, judgment or decree within thirty (30) days after the entry of
the order, judgment or decree, or if such order, judgment or decree shall remain unvacated and
unstayed for an aggregate of ninety (90) days (whether or not consecutive) from the date of entry
thereof: or if any trustee, receiver, conservator or liquidator of said Partner or of all or any
substantial part of his properties or his interest in the Partnership shall be appointed without the
consent or acquiescence of said Partner and such appointment shall remain unvacated and
unstayed before an aggregate of sixty days (whether or not consecutive). The term "acquiesce"
includes, but is not limited to, the failure to file a petition or motion to vacate or discharge such
order, judgment or decree within thirty (30) days after the entry of the order, judgment or decree.




                                            Page 16 of30
      Case 19-01125-abl         Doc 58      Entered 04/30/21 16:27:51          Page 41 of 168




        (c)     If any Partner shall admit in writing his inability to pay his debts as they mature.

        (d)     If any Partner shall make an assignment for the benefit of creditors or take any
other similar action for the protection or benefit of creditors.

        (e)     If any Partner attempts to transfer or assign his interest in the Partnership m
violation of the provisions of Article X, below.

         (f)  If any Partner shall suffer the loss of such Partner's privilege to practice law in the
State of Nevada.

        8.2    Option to Purchase. Upon the occurrence of each Event of Default, the Defaulting
Partner shall give to the Partnership written notice thereof and the Partnership shall have the
right and option to purchase the Defaulting Partner's Percentage Interest in accordance with the
provisions of Section 8.3 of this Agreement. If the Partnership does not exercise this option, or if
the Partnership does not complete the buyout of the defaulting Partner's Percentage Interest
within the time limit prescribed by Section 8.3, the term of the Paiinership shall continue and the
default and the option of the Partnership shall be deemed to have been waived. The Defaulting
Partner shall not participate in the decision of the Partnership to exercise the option herein set
forth.

        8.3     Exercise of Option. If an Event of Default occurs, as defined in Section 8.1, the
Partnership may exercise its option to buy the Percentage Interest of the Defaulting Partner (the
"Seller") by giving written notice of the election at any time after the occurrence of the Event of
Default (whether or not the VvTitten notice required by Section 8.2, above, has been given), but in
no event later than thirty (30) days after the date on which the Partnership receives written notice
from the Seller of the occurrence of the Event of Default. The purchase price of the Defaulting
Partner's Percentage Interest in the Partnership shall be determined in accordance with Section
8.4, below.

        8.4    Determination of Purchase Price.

        (a)    Percentage Interest of Limited Partner. The purchase price of the Percentage
Interest of a Limited Partner shall in all events be the sum of One Hundred Dollars ($100.00).
The foregoing purchase price shall apply regardless of the existence of any other agreement or
understanding, unless such agreement is set forth in a writing that expressly provides that it
amends this Section 8.4 of this Partnership Agreement.

        (b) Percentage Interest of Managing Partner. The purchase price of the Percentage
Interest of a Managing Partner shall be the sum of the Managing Partner's capital account
balance, as set forth in Exhibit "A'', attached hereto, and the amount of Available Cash Receipts
that would otherwise have been distributed to the Managing Partner, if the Event of Default had
not occurred, during the period of thirty (30) days after the exercise of the option herein set forth.

        (c) Sole Consideration. The purchase price calculated pursuant to this Section 8 .4
constitutes the total sum that the Partnership shall be obligated to pay in respect of the



                                            Page 17 of30
      Case 19-01125-abl         Doc 58     Entered 04/30/21 16:27:51          Page 42 of 168




Percentage Interest of a Partner whose Percentage Interest is purchased pursuant to this Article
VllI. A Partner whose Percentage Interest is purchased pursuant to this Section shall have no
other or further interest in or to the Partnership or any of its assets or properties.

        8.5    Closing. The closing of the purchase of a Partner in the Partnership pursuant to
Article VI of this Agreement shall be held at the time and place and in a manner mutually
agreeable to the parties to the transaction. In the absence of unanimous agreement, the closing
shall be held at the principal office of the Partnership thirty (30) days after the expiration of the
option to purchase under the provisions of this Article VIII. At the closing the Seller, personal
representative or other holder of the Percentage Interest being sold shall assign and deliver the
Percentage Interest being sold to the purchaser or purchasers thereof.

        8.6     Payment of Purchase Price. If the Percentage Interest being purchased is that of a
Limited Partner, the Partnership shall pay the purchase price at the closing. If the Percentage
Interest being purchased is that of a Managing Partner, the Partnership shall pay the purchase
price in installments, at the times Available Cash Receipts would have been distributed to the
Managing Partner if the Event of Default had not occurred.

        8.7      Event of Default Involving Managing Partner. Upon the occurrence of an Event
of Default (as defined in Section 8.1) occurs with respect to the Percentage Interest of a
Managing Partner, then regardless of whether or not any option to purchase set forth herein shall
be exercised, such Managing Partner shall thereupon and thereafter have no further right to
participate in the management of the business of the Partnership. Such Managing Partner shall be
deemed to have resigned such Managing Partner's office as Managing Partner of the Partnership,
as provided in Section 9.3.

                                          ARTICLE IX
                                     Dissolution, Withdrawal

       9.1    Dissolution. The Partnership shall be dissolved upon the first to occur of the
following events:

      (a)      The expiration of the term of the Partnership as established in Section 1.6 of this
Agreement.

       (b)     The sale or other disposition of all or substantially all of the assets of the
Partnership and the receipt of all proceeds to be derived from such sale or disposition.

       (c)     The withdrawal of a Managing Partner unless the Partnership is continued
pursuant to the provisions of Section 9. 7 of this Agreement.

       (d)     The death of a Managing Partner, unless the Partnership is continued pursuant to
the provisions of Section 9.7 of this Agreement.

        (e)    The disability of a Managing Partner, unless the Partnership is continued pursuant
to the provisions of Section 9. 7 of this Agreement. For purposes of this Agreement, a Managing



                                           Page 18of30
      Case 19-01125-abl        Doc 58      Entered 04/30/21 16:27:51         Page 43 of 168




Partner shall be deemed to be disabled if, in the opinion of an independent physician selected by
the Partnership, such Managing Partner is likely to be unable to engage in the fulltime practice of
law for a period of longer than one year.

       (f)     The bankruptcy of a Managing Partner, unless the Partnership 1s continued
pursuant to the provisions of Section 9. 7 of this Agreement.

        (g)    Sixty days after the Managing Partners give written notice of their decision to
liquidate or dissolve the Partnership, as provided in Article V hereof, unless the Partnership
continued pursuant to the provisions of Section 9. 7 of this Agreement.

       9.2     Withdrawal of a Managing Partner.

        (a)   A Managing Partner may withdraw from the Partnership by giving written notice
of such withdrawal to each other Managing Partner or, if no other Managing Partner remains, to
each Partner. The notice shall also set forth the day upon which withdrawal is to become
effective.

        (b)    If a Managing Partner withdraws from the Partnership, the remaining Managing
Partners shall cause an accounting to be prepared covering the transactions of the Partnership
since the end of the previous calendar year. Thereafter, the Partnership shall not sell or dispose
of or allow to be sold or disposed any Partnership asset unless the sale or disposition was the
subject of a contract entered into by and binding upon the Partnership prior to the date the notice
of withdrawal was given, other than in the ordinary course of the business of the Partnership.

        (c)     Upon the withdrawal of a Managing Partner, the Partnership shall purchase the
Percentage Interest of the withdrawing Managing Partner in the manner and at the time provided
in Section 8.6, as if the Partnership had been a "Buyer," and as if the withdrawing Managing
Partner had been a "Seller," as those terms are used in Section 804, except that the purchase price
shall be the amount of Available Cash Receipts that would otherwise have been distributed to the
Managing Partner, if the Event of Default had not occurred, during the period of time that is one
month for each full year that the withdrawing Managing Partner has been a Managing Partner of
the Partnership. The periods of time set forth in the Preamble shall set forth the commencement
of each Managing Partner's office as a Managing Partner. The Partnership shall pay the purchase
price at the times set forth in Section 8.6.

        (d)    The purchase price calculated pursuant to this Section 9.2 represents the total sum
of money that the Partnership shall be obligated to pay in respect of the Percentage Interest of a
Managing Partner who resigns or withdraws from the Partnership. A Managing Partner who
resigns or withdraws from the Partnership shall have no other or further interest in or to the
Paitnership or any of its assets or properties.

        9.3   Death of Managing Partner. A Managing Partner who dies while holding the
office of Managing Partner shall be treated, and the Partnership shall purchase the Percentage
Interest of such Managing Partner as if such Managing Partner had withdrawn from the
Partnership.



                                          Page 19of30
      Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51         Page 44 of 168




       9.4     Disability of Managing Partner. A Managing Partner who becomes Disabled
while holding the office of Managing Partner shall be treated, and the Partnership shall purchase
the Percentage Interest of Disabled Partner, as if such Disabled Partner had withdrawn from the
Partnership.

        9.5    Resignation of Managing Partner. A Managing Partner may resign such
Managing Partner's office as a Managing Partner of the Partnership. Notice of resignation shall
be given to each other Managing Partner or, if no other Managing Partner remains, to all of the
Limited Partners. Upon resignation, a resigning Managing Partner shall thereupon and thereafter
have no further right to participate in the management of the business of the Partnership. Such a
resigning Managing Partner shall thereafter have the same rights and responsibilities to the
Partnership and under this Partnership Agreement as a Limited Partner, except that such a
resigning Managing Partner (or a Managing Partner who is deemed to have resigned as a
Managing Partner) shall not participate in a decision to continue the Partnership under any of the
circumstances set forth in Section 9.4.

       9 .6     Leaves of Absence. A Managing Partner who has been a Managing Partner for at
least five years may elect to take a leave of absence from the Partnership for missionary service,
for medical purposes or for other reasons approved by the Managing Partners, and for periods of
time approved by the Managing Pai1ners. Unless otherwise determined by the Managing
Partners, a leave of absence for reasons other than missionary service or medical reasons (a so-
called "sabbatical leave") may not exceed six months in length. A Managing Partner who is on a
leave of absence may continue to hold office as a Managing Partner, if able to do so due to health
and otherwise. Unless otherwise determined by the Managing Partners, a Managing Partner who
is on a leave of absence shall not share in other distributions of Available Cash Receipts during
the period of a leave of absence, but may be paid a salary or other fixed monthly draw during the
period of the leave of absence, as determined by the Managing Partners.


        9.7     Continuation of the Partnership. Notwithstanding, the provisions of Section 9.1,
the death, disability, bankruptcy, or withdrawal of a Managing Partner shall not dissolve the
Partnership if within sixty (60) days after the occurrence of such event any remaining Managing
Partner or, if no Managing Partner remains, Limited Partners owing a majority of the Percentage
Interests owned by all Limited Partners (not taking into account a Percentage Interest held by a
Managing Partner who has resigned or is determined to have resigned as a Managing Partner of
the Partnership) elect to continue the Partnership and elect one or more Managing Partners to act
as the Managing Pai1ner of the Partnership. In the event the Partnership is continued, the
Partnership shall purchase the Percentage Interest of the affected Managing Partner as if such
Managing Partner had withdrawn from the Partnership with the consent of all other Managing
Partners.

        9.8   Bankruptcy, Etc. of Limited Partners. The Partnership shall not be dissolved or
terminated in the event of the death, disability, bankruptcy, or withdrawal of any Limited
Partner.




                                          Page 20 of 30
      Case 19-01125-abl         Doc 58      Entered 04/30/21 16:27:51         Page 45 of 168




         9. 9    Dissolution Procedure. Upon the occurrence of any of the events set forth in forth
in Section 9.1, above, and unless the Partnership is continued pursuant to Section -9.7, the
Partnership shall be dissolved and the Managing Partners shall immediately commence to wind
up and liquidate the Partnership's business. In liquidating the Partnership's business, the
Managing Partners may either sell all or part of the Partnership's assets and distribute the
proceeds, and/or may make distributions completely or partially in kind. The Capital Accounts of
the Partners shall be adjusted to account for the operating income and deductions of the
Partnership for the taxable year of the liquidation or dissolution and to account for any sales of
Partnership assets, in the manner provided in Sections 4.1and4.4 of this Agreement. In the event
that some or all of the Partnership's assets are not sold, the Managing Partners shall detennine
the fair market value of the unsold assets, and the gain or Joss that would have been realized if
the assets had then been sold shall be determined, and the Capital Accounts of the Partners shall
be adjusted accordingly. Following the adjustment of Capital Accounts as provided in this
Section 9.9, the assets or proceeds derived therefrom, to the extent sufficient shall be applied and
distributed in the following order:

       (a)     To the payment of creditors, in order of priority provided by law, except for any
claim of any Partner or for compensation or reimbursement of costs or expenses advanced by the
Partners, any claim of a Partner on account of loans made to the Partnership or an interest in the
Partnership, and any claim of a secured creditor that will be assumed or otherwise transferred
upon the liquidation or distribution of the Partnership's assets.

       (b) To the repayment, pro rata in proportion to balances owing, of any amounts loaned to
the Partnership by any Partner pursuant to the provisions of this Agreement, plus any accrued
and unpaid interest thereon.

        (c) To the Partners, pro rata in proportion to their Percentage Interests, in repayment of
the positive balances, if any, in their Capital Accounts, until the positive balance, if any, in the
capital account of each Partner has been reduced to zero.

       (d) To the Partners, pro rata in proportion to amounts owed, in reimbursement of costs
and expenses incurred and advanced and in payment of compensation earned or accrued, as
provided in Section 5.3.

        (e) To the Partners in proportion to their respective Percentage Interests.

Distributions described in this Section 9. 9 shall be made not later than the end of the taxable year
during which the liquidation occurs or, if later, within ninety (90) days after the date of the
liquidation.

        9.10 Negative Capital Account Restoration. If, following the distributions provided in
Section 9.9, any Partner has a deficit Capital Account balance, such Partner shall be required to
contribute cash to the Partnership in the amount of the deficit. Any cash so contributed to the
Partnership shall be applied to pay Partnership creditors, or shall be distributed to the other
Partners, pro rata, in proportion to their positive Capital Account balances. Any contribution that
is required to be made by reason of this Section 9.10 shall be made not later than the end of the



                                           Page 21 of 30
      Case 19-01125-abl        Doc 58      Entered 04/30/21 16:27:51         Page 46 of 168




taxable year during which the Partnership is liquidated or, if later, within ninety (90) days after
the date of the liquidation.

                                        ARTICLEX
                 Transfer of Partnership Interests; Involuntary Redemption

        10.1 Transfer of Interest of Managing Partners. The Partnership Interest of a Managing
Partner, as such, may not be assigned or transferred without the prior written consent of each
other Managing Partner, which consent may be granted or withheld by a Managing Partner in
such Managing Partner's sole and absolute discretion.

        10.2 Transfer of Interest of Limited Partners. The Partnership Interest of a Limited
Partner may not be assigned or transferred, in whole or in part, without the prior written consent
of all Managing Partners, which consent may be granted or withheld by a Managing Partner in
such Managing Partner's sole and absolute discretion.

        10.3 Substituted Limited Partner. No assignee of the whole or any portion of a
partner's Percentage Interest shall become a substituted Partner in the place of the assignor unless
the following additional conditions are satisfied:

       (a)   The duly executed assignment setting forth the intention of the assignor that the
assignee becomes a substituted Limited Partner shall have been filed with the Managing
Partners.

        (b)      The assignee shall have executed and delivered to the Managing Partners such
instruments and other documents as the Managing Partners may deem necessary or desirable to
effect such substitution, including a power of attorney similar in form and substance to that
contained in Article XII of this Agreement and a written acceptance and adoption by the assignee
of all of the other provisions of this Agreement.

        (c)    Each Managing Partner consents in writing to the assignee becoming a substitute
Partner, such consent to be within the sole and absolute discretion of each Managing Partner.

       l 0.4 Status of Assignee or Substituted Limited Partner. Any person who acquires a
Percentage Interest or is admitted to the Partnership as a substituted ,Partner shall be subject to
and shall be bound by all provisions of this Agreement as if originally a party to this Agreement.

        10.5 Economic Allocation on Assignment. In the event of an assignment of a Partner's
Percentage Interest in the Partnership, the Partnership's net profits or net losses allocable to the
interest assigned for the taxable year in which the assignment occurs shall be apportioned
between the assignor and the assignee on the basis of the number of days in such year that fall
before and including the effective date of the assignment and the number of days in such year
that fall after the effective date of the assignment, without regard to the receipt of any
distribution that may have been made with respect to such Percentage Interest.




                                           Page 22of30
      Case 19-01125-abl        Doc 58      Entered 04/30/21 16:27:51         Page 47 of 168




        10.6     No Termination of Partnership. Notwithstanding the provisions of this Article X,
no assignment or transfer of a Percentage Interest shall be permitted hereunder without the
express \\>Titten consent of each Managing Partner if the proposed assignment or transfer, when
aggregated with all other transfers or assignments of Percentage Interests during the twelve-
month period ending on the date of the proposed assignment or transfer, would result in a
transfer or assignment of more than forty-nine percent (49%) of the Percentage Interests in the
Partnership. Any purported transfer or assignment made in violation of this Section shall be void
and of no effect.

        10. 7  Purported Assignments and Transfers. Any purported transfer or assignment of a
Percentage Interest made in violation of the provisions of this Article X shall be void and of no
effect whatsoever.

        10.8 Redemption of Percentage Interest of Partner. Notwithstanding any other
provision hereof, or any Allocation Agreement or other agreement heretofore or hereafter
entered into by the parties, the Partnership by action of Managing Partners owning at least a
majority of the Percentage Interests shall have the right and option to redeem the Percentage
Interest of a Managing Partner who is not a Founding Partner or of a Limited Partner at any time.
Said redemption may be accomplished by notice to the Partner stating that the Partner's
Percentage Interest is redeemed, accompanied by payment of the redemption price herein set
forth. The redemption price shall be calculated in the manner set forth in Article VIII or Article
IX, as if the subject Partner had elected to resign or withdraw from the Partnership. Upon the
giving of said notice as aforesaid, the Limited Partner shall be treated for all purposes hereof as
having sold such Partner's Percentage Interest to the Partnership on the date of the
aforementioned notice.

                                       ARTICLE XI
                                    Amendments; Meetings

       11.1 Amendment of Limited Patinership Agreement.

        (a)    This Agreement may be amended only by written consent of Managing Partners
who own a majority of the Percentage Interests owned by all Managing Partners and, in addition,
with the approval of each Founding Partner.

        (b)    Notwithstanding the provisions of subsection (a), above, no amendment shall
change the Partnership to any form of business other than a registered limited liability
partnership, change the term of the Partnership, change the limited liability of the Partners, or
deprive the Managing Partners of compensation or reimbursement of expenses to which they are
otherwise entitled, without the prior written consent of all Managing Partners and of Limited
Partners owning a majority of the Percentage Interests owned by all Limited Partners.

       (c)    In the event that this Agreement is amended, the Managing Partners shall amend
any and all registrations of the Partnership previously filed by the Partnership to reflect such
change if they determine that such amendment is necessary under the laws of the State of
Nevada.



                                          Page 23of30
      Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51         Page 48 of 168




        11.2 Meetings. Meetings of the Partnership may be called at any time by any
Managing Partner. No Limited Partner shall have any right or authority to call any meeting of the
Partnership for any purpose.

                                         ARTICLE XII
                                        Power of Attorney

        12.1 Creation of Power. Each Limited Partner, by his execution of this Agreement or a
counterpart hereof, hereby constitutes and appoints each of the Managing Partners as his
attorney-in-fact with full power and authority to act on such Limited Partner's behalf and in his
name for the purpose of executing, acknowledging, swearing to, filing and recording.

        (a)     A certificate of limited partnership, a certificate of doing business under an
assumed name, and any other certificates or instruments the filing of which by the Partnership or
the Partners may be necessary or appropriate under the laws of the State of Nevada or any other
jurisdiction the laws of which may apply to the Partnership.

        (b)    A certificate of cancellation of the partnership and such other instruments or
documents as may be deemed necessary or desirable by the Managing Partners upon termination
of the Partnership;

       (c) Any and all amendments to the instruments described in subsections (a) and (b),
above, to be filed, or that are consistent with this Agreement (including, without limitation, any
amendments admitting or substituting ovmers of Percentage Interests as Limited Partners), or
have been approved by the Partners or any of them pursuant to Section 11. l, or have been
otherwise authorized by the Partner or Partners to whom the amendment relates;

       (d) Any documents that may be required to effect the continuation of the term of the
Partnership, the admission of an additional or substituted Limited Partner, or the dissolution and
termination of the Partnership, provided that such continuation, admission, or dissolution and
termination are consistent with the terms of this Agreement;

       (e) Any and all other instruments as may be deemed necessary or desirable by the
Managing Partners to carry out fully the provisions of this Agreement in accordance with its
terms;

       (f) Any and all such purchase agreements, deeds, mortgages, assignments, transfer
documents, trust agreements, affidavits, or other documents or instruments that may be deemed
necessary or desirable by the Managing Partners to effect the acquisition, construction,
ownership, operation, leasing, sale or disposition of any Property in which the Partnership has or
may have an interest; and

        (g) Any and all such other documents and instruments as may be deemed necessary or
desirable by the Managing Partners to carry out the transactions contemplated by this Agreement




                                          Page 24of30
      Case 19-01125-abl         Doc 58     Entered 04/30/21 16:27:51         Page 49 of 168




that are of an inconsequential nature and do not adversely affect the rights of the Partners in any
material respect.

        12.2   Nature of Power of Attorney. The power of attorney created hereby:

       (a)     Shall be deemed to be coupled with an interest, shall be irrevocable, and shall
survive the death, disability, bankruptcy, dissolution, or insanity of the Limited Partners;

        (b)    Shall survive the delivery of an assignment by a Limited Partner of the whole or
any portion of his Percentage Interest; except where the assignee has been approved by the
Managing Partners for admission to the Partnership as a substituted Limited Partner, and in any
event, this power of attorney shall survive the delivery of such assignment for the sole purpose of
enabling the Managing Partners to execute, acknowledge, swear to, file, and record any
instruments necessary to effect such substitution; and

        (c)      May be exercised for each Limited Partner by listing all of the Limited Partners
executing any document or instrument with a single signature of a Managing Partner as attomey-
in-fact for all of such Limited Partners; provided that this method of exercising the power shall
not preclude the use of other methods.

                                         ARTICLE XIII
                                          Miscellaneous

        13 .1 Notices

        (a)    All notices, demands or requests provided for or permitted to be given pursuant to
this Agreement must be in writing. All notices, demands and requests to be sent to any Partner or
any permitted assignee of the Percentage Interest of any Partner hereunder shall be deemed to
have been properly given or served when deposited in the United States mail, addressed to the
Partner, postage prepaid and registered or certified with return receipt requested, at the address
indicated below the name of each Partner on the signature page of this Agreement.

        (b)    Notwithstanding the fact that all notices, demands and requests shall be effective
upon being deposited in the United States mail, the time period in which a response to any such
notice, demand or request must be given shall commence to run from the date of receipt by the
addressee, as indicated on the return receipt of the notice, demand or request.

       (c)     By giving to each other Partner at least fifteen (15) days prior written notice, the
Partners and their respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their addresses and to specify any other
address within the United States of America.

        (d)    No transferee of any Percentage Interest (regardless of whether the transfer was
permitted by this Agreement) shall be entitled to receive a notice independently of the notice sent
to the Partner making the transfer. A notice sent or given to a Partner shall be deemed to have
been sent and given to all transferees of the Pai1ner.



                                          Page 25 of 30
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 50 of 168




        (e)     All payments to be made to any Partner pursuant to this Agreement shall be made
at the Partner's address indicated below the name of the Partner or the signature page of this
Agreement.

        13.2 Titles and Captions. All Article and Section titles and captions in this Agreement
are for convenience or reference only, and shall not be deemed part of this Agreement, and in no
way define, limit, extend or describe the scope or intent of any provisions hereof.

        13.3 Pronouns and Plurals. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms and the singular form
of nouns, pronouns and verbs shall include the plural, and vice versa.

       13.4 Further Action. The Partners shall execute and deliver all documents, provide all
information, and take or forebear from all such action as may be necessary or appropriate to
achieve the purposes of this Agreement.

       13 .5 Applicable Law. This Agreement shall be construed in accordance with and shall
be governed by the laws of the State of Nevada.

        13 .6 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Partners and their respective heirs, executors, administrators, successors, legal
representatives and assigns; provided that this provision shall not be construed as permitting
assignment or substitution except strictly in accordance with the applicable provisions of this
Agreement.

         13. 7 Integration. This Agreement constitutes the entire agreement among the parties
pertaining to the subject matter hereof, and supersedes all prior agreements and understandings
pertaining thereto. No covenant, representation or condition not expressed in this Agreement
shall affect or be deemed to interpret, change or restrict the express provisions hereof.

        13.8 Creditors. None of the provisions of this Agreement shall be for the benefit of or
shall be enforceable by any creditors of the Partnership or of any Partner.

        13.9 Waiver. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any right or remedy
consequent upon a breach thereof shall constitute a waiver of any such breach or of such or any
other covenant, agreement, term or condition. Any Partner by notice given pursuant to Section
13.1 may, but shall be under no obligation to, waive any of his rights or any conditions to his
obligations hereunder, or any duty, obligation or covenant of any other Partner. No waiver shall
affect or alter the remainder of this Agreement, but each and every other covenant, agreement,
term and condition hereof shall continue in full force and effect with respect to any other then
existing or subsequently occurring breach.

       I 3. I 0 Rights and Remedies. The rights and remedies of the Partners hereunder shall not
be mutually exclusive, and the exercise of one or more of the provisions of this Agreement shall



                                         Page 26 of 30
      Case 19-01125-abl        Doc 58      Entered 04/30/21 16:27:51         Page 51 of 168




not preclude the exercise of any other provision. Each Partner confirms that damages at law may
be an inadequate remedy for a breach or threatened breach of any provision hereof. The
respective rights and obligations of the Partners hereunder shall be enforceable by specific
performance, injunction or other equitable remedy, but nothing herein contained is intended to or
shall limit or affect any rights at law or by statute or otherwise of any party aggrieved as against
the other parties for a breach or threatened breach of any provision hereof, it being the intention
of the Partners by this Section to make clear their agreement that the respective rights and
obligations of the parties hereunder shall be enforceable in equity as well as at law or otherwise.

        13.11 Severability. In the event that any condition, covenant or other provision herein
contained is held to be invalid or void by any court of competent jurisdiction, the same shall be
deemed severable from the remainder of this Agreement and shall in no way affect any other
covenant or condition herein contained. If such condition, covenant or other provision shall be
deemed invalid due to its scope or breadth, such provision shall be deemed valid to the extent of
the scope or breadth permitted by law.

         13.12 Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall constitute one Agreement binding on all of the patiies notwithstanding that
all the parties are not signatories to the original or the same counterpart. Each party shall become
bound by the Agreement immediately upon affixing his signature hereto, independently of the
signature of any other party.

       13.13 Waiver of Partition. Each Partner hereby waives any right to partition of the
Partnership property.

        13 .14 Exhibits. All exhibits or other documents referred to in the text of this Agreement
are hereby incorporated herein by this reference.

        13 .15 Attorneys' Fees. In the event that the Partnership or any Partner shall enforce or
attempt to enforce any provision of this Agreement (including the terms of any loan made by a
Partner to the Partnership), the prevailing party in any resulting action, suit or proceeding shall
be entitled to recover attorneys' fees from the other parties.




                            [SIGNATURES ON THE FOLLOWING PAGE]




                                           Page 27 of 30
   Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51        Page 52 of 168




         IN WITNESS WHEREOF, the parties have executed this Agreement as of the date first
set forth above.

                            "ManagingPartne~

                                        <""'=
                                         R. Glen Woods




                            "Limited Partners"


                                          NONE




                                       Page 28of30
                   Case 19-01125-abl          Doc 58     Entered 04/30/21 16:27:51           Page 53 of 168

r   •   I   I




                                                        EXHIBIT A
                                       Capital Contributions of the Founding Partners

                        On the Effective Date of the amendment and restatement of the Partnership Agreement
                hereby made, the Founding Partners shall contribute to the Partnership all of the assets and
                business of the Partnership, including cash, accounts receivable, inventory, prepaid expenses,
                furniture, fixtures and equipment and other fixed assets as the same may exist, subject to all of
                the liabilities of the Partnership, accrued or otherwise.

                        The Partners hereby agree that the value of the property referred to in the foregoing
                paragraph is Eight Hundred Thousand Dollars ($800,000). Accordingly, each Founding Partner
                shall have a capital account balance for purposes of the Partnership Agreement of Four Hundred
                Thousand Dollars ($400,000) as of the Effective Date hereof.




                                                          Page 29of30
   Case 19-01125-abl           Doc 58   Entered 04/30/21 16:27:51       Page 54 of 168




                                        EXHIBIT B
                        Capital Contributions of the Limited Partners



                                            None




G:\Aaron\ W &E Agreement.doc




                                        Page 30of30
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 55 of 168




          EXHIBIT “C”




          EXHIBIT “C”




          EXHIBIT “C”
             Case 19-01125-abl            Doc 58 Entered 04/30/21 16:27:51             Page 56 of 168
                                               STATE OF NEVADA
            ROSS MILLER
              Secretary of State                                                 Commercial Recordings Division
                                                                                         202 N. Carson Street
                                                                                      Carson City, NV 89701-4069
        SCOTT W. ANDERSON                                                              Telephone (775) 684-5708
               Deputy Secretary                                                           Fax (775) 684-7138
          for Commercial Recordings

                                                       OFFICE OF THE
                                              SECRETARY OF STATE

        ALLISON MILLER                                                           Job:C20130409-3384
        WOODS & ERICKSON                                                         April 9, 2013
        1349 GALLERIA DRIVE SUITE 200
        HENDERSON, NV 89014

Special Handling Instructions:


Charges
 Description                          Document Number      Filing Date/Time        Qty      Price           Amount
 Initial List                         20130236847-16       4/9/2013 3:23:33 PM       1          $125.00        $125.00
 Business License 3/2013-             20130236847-16       4/9/2013 3:23:33 PM       1          $200.00        $200.00
 3/2014
 Total                                                                                                             $325.00

Payments
 Type                                    Description                                                     Amount
 Billed                                  750514                                                                    $325.00
 Total                                                                                                             $325.00
                                                                                               Credit Balance: $0.00



                                                                                 Job Contents:
                                                                                 File Stamped Copy(s):                  1
                                                                                 Business License(s):                   1




 ALLISON MILLER
 WOODS & ERICKSON
 1349 GALLERIA DRIVE SUITE 200
 HENDERSON, NV 89014
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 57 of 168
   Case 19-01125-abl           Doc 58      Entered 04/30/21 16:27:51             Page 58 of 168




NEVADA STATE BUSINESS LICENSE
                WEINTRAUB WOODS & PLATT LLP
                  Nevada Business Identification # NV20131206937


                        Expiration Date: March 31, 2014



In accordance with Title 7 of Nevada Revised Statutes, pursuant to proper application duly filed
and payment of appropriate prescribed fees, the above named is hereby granted a Nevada State
Business License for business activities conducted within the State of Nevada.

This license shall be considered valid until the expiration date listed above unless suspended or
revoked in accordance with Title 7 of Nevada Revised Statutes.


                                                     IN WITNESS WHEREOF, I have hereunto
                                                     set my hand and affixed the Great Seal of State,
                                                     at my office on April 9, 2013



                                                     ROSS MILLER
                                                     Secretary of State



  This document is not transferable and is not issued in lieu of any locally-required business license,
                                        permit or registration.

                                Please Post in a Conspicuous Location

              You may verify this Nevada State Business License
         online at www.nvsos.gov under the Nevada Business Search.
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 59 of 168




          EXHIBIT “D”




          EXHIBIT “D”




          EXHIBIT “D”
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 60 of 168




                    CONFIDENTIAL                                          WEW005585
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 61 of 168




                    CONFIDENTIAL                                          WEW005586
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 62 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 63 of 168




          EXHIBIT “E”




          EXHIBIT “E”




          EXHIBIT “E”
Case 19-01125-abl             Doc 58        Entered 04/30/21 16:27:51             Page 64 of 168

                         John Erickson, Esq. ~ May 9, 2019
                                                                                 16 (Pages 58 to 61)
                                               Page 58                                                       Page 60
 1   hearing it. You know, I didn't do any research about      1      A. Well, I know nobody ever asked me what I
 2   it or anything. I just assumed it was something the       2   thought about forming another firm with members of the
 3   firm had set up to handle those functions that we         3   firm becoming members of another firm. I remember Glen
 4   talked about.                                             4   had talked to me about, Hey, I might have a referral
 5       Q. Did you ever notify anyone at the firm that        5   source, estate planning attorney, of Weintraub.
 6   you had any problems or concerns about it?                6          But he never discussed forming a firm where
 7       A. Well, I talked to Brian about it after I           7   he or Andrew or anybody else would become members of a
 8   found out what the ownership structure was.               8   firm with that person. Never discussed.
 9       Q. And that was after Glen's death?                   9      Q. Okay.
10       A. Yes.                                              10      A. So I think, yes, it's possible they tried to
11       Q. So before Glen's death, between the time you      11   conceal it. But, you know, I don't have words from
12   returned from your mission and Glen's death, did you     12   them saying, We tried to conceal it. They never
13   ever raise any concerns about Gatehouse Strategies?      13   consulted me, which, to me, was unusual.
14       A. No.                                               14      Q. What's the Kitestring Group?
15       Q. Do you believe that anyone tried to conceal       15      A. I'm not sure I know. I heard that name. I
16   its existence from you?                                  16   think it was a DBA that was filed by Glen, but I don't
17       A. I don't know that anyone tried to conceal its     17   know anything more about it.
18   existence because they -- as I said, they mentioned it   18      Q. When was the first time you heard of the
19   around the firm, but I --                                19   Kitestring Group?
20       Q. Did you have any involvement with Gatehouse       20      A. I don't recall.
21   Strategies?                                              21      Q. Was it before or after Glen's death?
22       A. No. Other than, I think that at the request       22      A. I don't recall.
23   of clients, after I took over the trusteeship of the     23      Q. Do you have any idea what it did or does?
24   Holeman Trust from Glen, they asked us to put some       24      A. No.
25   stuff up on the portal, and I directed somebody to do    25      Q. Do you believe that anyone had tried to


                                               Page 59                                                       Page 61
 1   that, to upload some information.                         1   conceal its existence from you?
 2      Q. Do you know if that portal was operated by          2       A. I don't know, but it's possible because they
 3   Gatehouse or Woods Erickson? In other words, do you       3   never talked to me about it.
 4   know who actually operated that portal?                   4       Q. What is Desert Trust Services?
 5      A. I thought it was under the umbrella of              5       A. I don't know.
 6   Gatehouse, but I didn't -- you know, I had nothing to     6       Q. Do you know if that had anything to do with
 7   do with setting up the portal, so I don't know.           7   Woods Erickson or Glen Woods?
 8      Q. Okay. Have you heard of an entity called            8       A. I don't.
 9   "Weintraub Woods & Platt"?                                9       Q. What is Bosque Holdings, LLC?
10      A. Yes.                                               10       A. Bosque?
11      Q. When was the first time you heard of this          11       Q. Bosque. B-O-S-Q-U-E, Bosque.
12   entity?                                                  12       A. I believe that is a series LLC that was
13      A. I found out about that entity, you know, also      13   formed -- I don't know who it was formed by, but I'm
14   after Glen's death.                                      14   assuming it was either Glen or Andrew. And all I know
15      Q. So the first time you heard about it was           15   is that it was a series LLC that owned various real
16   after Glen died?                                         16   estate assets on behalf of different clients. Could
17      A. Yes.                                               17   have been other assets, but assets.
18      Q. Do you know if Brian was aware of that entity      18       Q. When was the first time you heard of that
19   prior to Glen's death?                                   19   entity?
20      A. I don't know.                                      20       A. It was sometime after my return from my
21      Q. Do you -- was Weintraub Woods & Platt              21   mission. And I think it was probably during the
22   operational at the time of Glen's death?                 22   aftermath of Glen's death.
23      A. I don't know.                                      23       Q. Did you have anything -- or any involvement
24      Q. Do you believe that anyone had tried to            24   in that entity?
25   conceal its existence from you?                          25       A. Not in forming it, no.



              All-American Court Reporters (702) 240-4393
                           www.aacrlv.com
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 65 of 168




          EXHIBIT “F”




          EXHIBIT “F”




          EXHIBIT “F”
 Case 19-01125-abl             Doc 58        Entered 04/30/21 16:27:51             Page 66 of 168

                       Brian Whitaker, Esq. ~ May 10, 2019
                                                                             40 (Pages 154 to 157)
                                              Page 154                                                       Page 156
 1   shelf of the books.                                        1        A. Yes.
 2      Q. So that was after Andrew left.                       2        Q. Are the responses true and accurate and
 3      A. He left, but I didn't allow him to take              3   complete?
 4   anything out of the firm. So if it was there, it was       4        A. To the best of my knowledge.
 5   there, unless he removed it and lied to me again.          5        Q. Okay. If you turn to Interrogatory No. 1.
 6      Q. I'll give you what has been marked as                6   I'll direct your attention to page 4, line 5. It says,
 7   Exhibit M.                                                 7   "WEW was not governed by any other operating or
 8          Do you recognize this document?                     8   ownership agreements during Platt's relationship with
 9      A. Yes.                                                 9   WEW."
10      Q. Did you have anything to do with its                10           Do you see that?
11   preparation?                                              11        A. Yes.
12      A. Not of its preparation, no, other than I may        12        Q. And on the prior page, you reference the
13   have reviewed it and had input.                           13   amended and restated operating -- or limited liability
14      Q. Did you review it prior to it being                 14   partnership agreement, which is Exhibit A, and the
15   finalized?                                                15   first amendment, which is Exhibit B, correct?
16      A. Yes, probably.                                      16        A. That's correct.
17      Q. Look at request for Admission No. 5.                17        Q. Is that answer a true and accurate answer?
18      A. Okay.                                               18        A. Yes, to my knowledge.
19      Q. This says, "Admit that at some point prior to       19        Q. All right. Then it continues and says, "No
20   Glen Woods' death, John Erickson and/or Brian Whitaker    20   written agreements were ever entered into to allow for
21   became aware of Glen Woods and Platt's involvement in     21   a different percentage interest in profit sharing and
22   an entity called Weintraub, Woods & Platt, LLP."          22   in the percentage ownership interest of the managing
23          And the response is denied. Is that an             23   members."
24   accurate response?                                        24           Is that true?
25                                                             25        A. That is correct. There was no written
        A. I did not know about a partnership being


                                              Page 155                                                       Page 157
 1   formed between Weintraub, Woods & Platt, which would be    1   agreement.
 2   a multi jurisdiction entity, which has to be reported.     2       Q. The next one says, "However, there were oral
 3   I don't know. I think you have to do bar things. I'm       3   modifications to the distribution percentages in
 4   not sure what else. And you would have to report it to     4   various years as reflected in the partnership tax
 5   the insurance carrier. And none of that happened, to       5   returns based upon an understanding that distribution
 6   my knowledge, not without me knowing.                      6   percentages would be periodically adjusted to take into
 7      Q. So is that an accurate response?                     7   account productivity and workload."
 8      A. Yeah.                                                8       A. That's correct.
 9      Q. Okay.                                                9       Q. Are those the oral modifications we
10      A. I knew he had a relationship with Weintraub.        10   previously discussed today?
11   Did I know that they formed a separate law firm? I        11       A. That, and also every time -- if we added
12   don't recall that at all.                                 12   limited partners, I don't know that Glen ever
13      Q. Let me give me what was previously marked as        13   formalized that with an amendment or having them
14   Exhibit N.                                                14   signed.
15          Take a look at that and tell me if you             15       Q. So just to follow up on that, to your
16   recognize it.                                             16   knowledge, did any limited partner ever sign any
17      A. Yes. This is the first set of                       17   document where they agreed to be a limited partner?
18   interrogatories.                                          18       A. I don't know if I can speak to the entire
19      Q. If you turn to page 17, is that your                19   life of the firm, but not to my knowledge.
20   signature?                                                20       Q. If you could turn to Interrogatory No. 13.
21      A. The verification?                                   21   This talks about some deleted billing entries and
22      Q. Yes.                                                22   discussions you had with clients about those billing
23      A. I believe, yes, it is.                              23   entries.
24      Q. Did you review these responses before you           24          My question to you is, is that the April 2018
25   signed the verification?                                  25   entries that we've already discussed or is this



               All-American Court Reporters (702) 240-4393
                            www.aacrlv.com
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 67 of 168




          EXHIBIT “G”




          EXHIBIT “G”




          EXHIBIT “G”
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 68 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 69 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 70 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 71 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 72 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 73 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 74 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 75 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 76 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 77 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 78 of 168




          EXHIBIT “H”




          EXHIBIT “H”




          EXHIBIT “H”
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 79 of 168
         Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51         Page 80 of 168




           CERTIFICATE OF REGISTRATION OF
        LIMITED LIABILITY LIMITED PARTNERSHIP

I, ROSS MILLER, the duly qualified and elected Nevada Secretary of State, do hereby certify that
GATEHOUSE STRATEGIES LLLP did on February 7, 2014 file in this office a Registration of
Certificate of Limited Partnership, that said Certificate is now on file and of record in the office of
the Nevada Secretary of State, and further, that said Certificate contains all the provisions required
by the laws governing Limited Liability Limited Partnerships in the State of Nevada.


                                              IN WITNESS WHEREOF, I have hereunto set my
                                              hand and affixed the Great Seal of State, at my
                                              office on February 12, 2014.


                                                       ROSS MILLER
                                                      Secretary of State
 Certified By: A Frieser
 Certificate Number: C20140210-0457
 You may verify this certificate
 online at http://www.nvsos.gov/
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 81 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 82 of 168
   Case 19-01125-abl           Doc 58      Entered 04/30/21 16:27:51             Page 83 of 168




NEVADA STATE BUSINESS LICENSE
                   GATEHOUSE STRATEGIES LLLP
                  Nevada Business Identification # NV20141099492


                      Expiration Date: February 28, 2015



In accordance with Title 7 of Nevada Revised Statutes, pursuant to proper application duly filed
and payment of appropriate prescribed fees, the above named is hereby granted a Nevada State
Business License for business activities conducted within the State of Nevada.

This license shall be considered valid until the expiration date listed above unless suspended or
revoked in accordance with Title 7 of Nevada Revised Statutes.


                                                     IN WITNESS WHEREOF, I have hereunto
                                                     set my hand and affixed the Great Seal of State,
                                                     at my office on February 12, 2014



                                                     ROSS MILLER
                                                     Secretary of State



  This document is not transferable and is not issued in lieu of any locally-required business license,
                                        permit or registration.

                                Please Post in a Conspicuous Location

              You may verify this Nevada State Business License
         online at www.nvsos.gov under the Nevada Business Search.
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 84 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 85 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 86 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 87 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 88 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 89 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 90 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 91 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 92 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 93 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 94 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 95 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 96 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 97 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 98 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 99 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 100 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 101 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 102 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 103 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 104 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 105 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 106 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 107 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 108 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 109 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 110 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 111 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 112 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 113 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 114 of 168




            EXHIBIT “I”




            EXHIBIT “I”




            EXHIBIT “I”
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 115 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 116 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 117 of 168
          Case 19-01125-abl                          Doc 58              Entered 04/30/21 16:27:51   Page 118 of 168




                                                         OPERATING AGREEMENT
                                                                  for

                                                        BOSQUE HOLDINGS LLC,
                                                     a Nevada limited liability company




WOODS ERICKSON WHITAKER & MAURICE LLP
www.WoodsErickson.com · (702) 433-9696

W:\Glen's Team\Bosque Holdings LLC\Docs\Op Agmt - Series LLC-Final.doc
          Case 19-01125-abl                          Doc 58              Entered 04/30/21 16:27:51   Page 119 of 168




                                                         OPERATING AGREEMENT
                                                                  for

                                                        BOSQUE HOLDINGS LLC,
                                                     a Nevada limited liability company

       THIS OPERATING AGREEMENT (this “Agreement”) is made and entered into as of
the ___ day of October, 2010, by John R. Erickson, a resident of Clark County, Nevada; R. Glen
Woods, a resident of Clark County, Nevada; and each other person who may hereafter be
admitted to the Nevada limited liability company known as Bosque Holdings LLC as a Member
(said persons are hereinafter referred to collectively as the “Members” and individually as a
“Member”).

       The Members desire to form a limited liability company pursuant to the laws of the State
of Nevada and to propagate one or more Series, as provided herein. Accordingly, in
consideration of the mutual covenants contained herein, the Members agree and certify as
follows:


                                 ARTICLE I – THE LIMITED LIABILITY COMPANY

       1.1     Formation. The Members hereby form a limited liability company pursuant to the
provisions of Chapter 86, Nevada Revised Statutes, Section 86.010 et seq. as currently in effect
(the “Act”).

        1.2    Filings. Upon the execution of this Operating Agreement, the Members shall
cause Articles of Organization that meet the requirements of the Act to be properly filed with the
Secretary of State of the State of Nevada, and shall execute and file for record such other and
further documents (including amendments to the Articles of Organization) and shall take such
other and further action as may be appropriate to comply with the requirements of law for the
formation or operation of a limited liability company in all states and counties in which the
Company may conduct its business.

      1.3     Name. The name of the limited liability company shall be Bosque Holdings LLC,
a Nevada limited liability company.

       1.4      Separation of Series. The Company may propagate such Series as shall be created
as described in this Agreement. The Managers shall cause the Company to maintain separate
records of the assets and liabilities of each Series. Unless inappropriate from the context,
references to the Company shall be references to any or all of the Series of the Company.

        (a)      The Company, with the approval of the Company Managers, may establish
separate Series, as contemplated by Section 296.3 of the Act. Each Series may have separate
Members, and each Series (i) will own separate assets, (ii) will have the separate rights and
powers as herein provided, and (iii) may have separate investment or business purposes. The
debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing from

WOODS ERICKSON WHITAKER & MAURICE LLP
www.WoodsErickson.com · (702) 433-9696

W:\Glen's Team\Bosque Holdings LLC\Docs\Op Agmt - Series LLC-Final.doc
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 120 of 168




time to time with respect to a particular Series shall be enforceable against the assets of such
Series only, and not against the assets of any other Series or of the Company generally, and,
unless the Company Managers agree otherwise, none of the debts, liabilities, obligations and
expenses incurred, contracted for, or otherwise existing with respect to the Company generally or
any other Series shall be enforceable against the assets of such Series.

        (b)     Upon admission to the Company, each Member may be designated as a Series
Member of a particular Series. A Member may be a member of more than one Series. Each
Member shall have the rights, duties and powers as herein provided with respect to each Series
of which it is a member. Members of a Series will be designated by the Company Managers. No
Member shall have any right to vote on any matter pertaining to a particular Series, or with
respect to the Company generally, except as herein expressly provided.

        (c)     The Company shall be generally managed by the Company Manager and each
Series shall be managed by the Series Manager thereof, who shall have, with respect to the
particular Series in question, the powers herein provided. Each Series Manager shall at all times,
however, be subject to the powers of the Company Manager.

        1.5     Term. The term of existence of the Company and of each Series of the Company
shall commence on the date on which Articles of Organization for the Company are filed in the
office of the Secretary of State of Nevada or on the date of such Series as are created pursuant to
this Agreement shall be designated, and shall have a perpetual existence unless sooner
terminated by law or by action of the Members as hereinafter provided.

        1.6    Registered Office; Registered Agent. The address of the principal place of
business of the Company shall be 1349 Galleria Drive, Suite 200, Henderson, Nevada 89014,
and thereafter at such other location as the Members may designate. The Company’s initial
registered agent for the service of legal process in Nevada at such address shall be R. Glen
Woods.

        1.7  Purpose and Business. The purpose and business of the Company and each Series
of the Company shall be:

       (a)   To transact any and all other businesses for which limited liability companies may
be formed under Nevada law.

       (b)      To accomplish any of the foregoing purposes for its own account or as a nominee,
agent or trustee for others.

     1.8     Principal Place of Business. The location of the principal place of business of the
Company shall be 1349 Galleria Drive, Henderson, Nevada 89014, or at such other place as the
Members may from time to time determine.




                                                2
      Case 19-01125-abl       Doc 58      Entered 04/30/21 16:27:51       Page 121 of 168




        1.9    Managers. The name and business address of each Manager of the Company are
as follows:

                      John R. Erickson       1349 Galleria Drive, Suite 200
                                             Henderson, NV 89014
                      Andrew Platt           1349 Galleria Drive, Suite 200
                                             Henderson, NV 89014
                      R. Glen Woods          1349 Galleria Drive, Suite 200
                                             Henderson, NV 89014

        1.10 Members. The names and business addresses of each Member of the Company
are as follows:

                       John R. Erickson       1349 Galleria Drive, Suite 200
                                              Henderson, NV 89014
                       R. Glen Woods          1349 Galleria Drive, Suite 200
                                              Henderson, NV 89014


                        ARTICLE II – CAPITAL CONTRIBUTIONS

         2.1     Initial Contributions. The initial capital of the Company shall be Properties and
cash with a value of at least One Thousand Dollars ($1,000). The Members shall make their
initial capital contributions to each Series within thirty (30) days after the date on which this
Agreement has been executed by all Members or after the date on which the applicable Series
shall be designated by the Company Manager. The initial capital contributions of the Members
shall be as follows:

                                                   Agreed Value of
                                                 Capital Contributions
                       John R. Erickson                $500.00
                       R. Glen Woods                   $500.00

        2.2     Percentage Interests. The Percentage Interests of the Members in and to the
capital, profits and losses of the Company (“Percentage Interests”) may be evidenced by
certificates, and shall initially be in the following ratios:

                                                    Percentage Interest
                       John R. Erickson                    50 %
                       R. Glen Woods                       50 %




                                                3
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 122 of 168




       2.3     Additional Capital Contributions.

        (a)      Pursuant to Annual Operating Budget. Beginning with the Annual Operating
Budget of the Company to be submitted for the calendar year 2010 (as provided hereinafter), the
Members shall contribute to the capital of each Series of the Company each year in the amount,
if any, set forth in the Annual Operating Budget for each Series. Each Member shall make such
contribution as may be required of such Member pursuant to the Annual Operating Budget for
each Series, as and when required by the Annual Operating Budget for each calendar year of the
operations of such Series.

        (b)     Other than Pursuant to Annual Operating Budget. If the Managers determine that
additional capital in excess of the initial capital contributions of the Members or the capital
contributions made pursuant to the Annual Operating Budgets of the Company is necessary for
the best interests of any Series of the Company, the Managers shall then determine the total
amount to be contributed, and shall so notify each Member. The notice shall state the amount of
capital required, the means by which the additional capital shall be raised, and the date or dates
by which the capital shall be required and the additional contributions shall be made by the
Members. Each Member shall then contribute to the Series of the Company such Member’s pro
rata share of the total amount to be contributed to each Series, as and when the same shall be
required. Each Member’s pro rata share shall correspond to such Member’s Percentage Interest
in the capital of such Series of the Company.

        (c)   Additional Capital Contributions. Additional capital contributions to any Series
of the Company shall be made only as specified in this Agreement or as otherwise determined by
the Managers.

         2.4    Failure to Make Capital Contributions. If, within the time provided, any Member
fails to make an additional capital contribution required of such Member pursuant to Section 2.3
above (a “Defaulting Member”), the Percentage Interests of the Members in the capital of the
affected Series of the Company and in the profits and losses of such Series shall be adjusted
pursuant to Section 2.5 below on a pro rata basis. In addition, each Member shall be notified in
writing of the total amount of contributions not made, and, within thirty (30) days of such notice,
a non-Defaulting Member may make an additional capital contribution in an amount equal to the
contributions not made by the Defaulting Member. If more than one non-Defaulting Member
elects to make such an additional capital contribution, then the additional capital contribution
shall be made by such Members in proportion to their respective Percentage Interests in the
capital of the affected Series of the Company. If any Member makes such an additional capital
contribution, such Member’s Percentage Interest in the capital and profits of the affected Series
of the Company shall be adjusted as provided in Section 2.5, below. If a non-defaulting Member
is unable to make a capital contribution in excess of the amount originally called for under
Section 2.3, above, then Managers may determine the terms and conditions upon which
necessary funds shall be solicited from outside parties, and this Agreement shall be amended
accordingly.

       2.5    Adjustments of Percentage Interests and Capital Accounts for Disproportionate
Additional Contributions. If the Members make disproportionate additional capital contributions



                                                4
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 123 of 168




as described in Section 2.4 above, the Defaulting Member’s Percentage Interest and share of the
capital and profits of the affected Series of the Company shall be decreased and the non-
defaulting Members’ Percentage Interests and shares of the capital and profits of the affected
Series shall be increased on a pro rata basis. If a non-defaulting Member makes an additional
contribution in an amount equal to the contributions not made by the Defaulting Member as
provided in Section 2.4, above, the Defaulting Member’s Percentage Interest and share of capital
and profits of the affected Series shall be decreased and the non-Defaulting Members’
Percentage Interests and shares of the capital and profits of the affected Series of the Company
shall be increased as appropriate to reflect the changes in cumulative capital contributions.

       2.6     Admission of Additional Members. New Members may be admitted to any Series
of the Company by the determination of the Managers. The Managers shall have the power to
determine the terms and conditions upon which any such additional Members may be admitted to
the Company. New Members must execute a counterpart to this Agreement and agree to be
bound by all of the terms and provisions hereof.

       2.7     No Interest on Capital Accounts. No interest shall be paid by the Company on
any capital accounts or capital contributions of the Members.

        2.8     Return of Capital Contributions. The capital contributions of the Members will
be returned to them to the extent provided in Section 7.4 at the end of the term of the Company
or of the affected Series of the Company or upon earlier termination and dissolution of the
Company or of the affected Series of the Company. No Members shall have the right to demand
the return of such Members’ capital contributions other than at the time provided herein, and no
Member shall have the right to demand and receive property other than cash in return for such
Member’s capital contributions. Notwithstanding the foregoing, however, the Company may by
determination of the Managers return to such Member all or part of any Member’s capital
contribution to such Series.


                ARTICLE III – PROFITS, LOSSES AND DISTRIBUTIONS

        3.1    Allocation of Profits and Losses. Except as provided below, the net profits or net
losses of each Series of the Company and each item of the net income, gain, loss, deduction,
credit and tax preference of each Series of the Company shall be determined on an annual basis,
and shall be allocated, for purposes of both book and tax accounting, in accordance with the
Percentage Interests of the Members in the profits of such Series of the Company as set forth in
Section 2.2.

        3.2     Distributions. Cash available for distribution to the Members of each Series of
the Company, if any, shall be distributed no less frequently than quarterly, and shall be
distributed to all Members of such Series in accordance with their respective Percentage Interests
in the capital of such Series of the Company set forth in Section 2.2.
        3.3     Distributions of Capital Proceeds. In the event of the sale, financing, refinancing,
or other disposition of any of the assets of any Series of the Company and in the discretion of the
Managers, the net proceeds of the sale, financing, refinancing, or other disposition (after



                                                 5
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 124 of 168




deducting any expenses incurred in connection therewith) (hereinafter “Capital Proceeds”), in the
sole discretion of the Managers, may be applied to pay any indebtedness of such Series of the
Company, to purchase or finance any improvements to any assets of such Series, to pay any
other expenses or to establish or increase any reserves of such Series deemed reasonably
necessary by the Managers. Any balance remaining after the foregoing applications shall be
distributed among the Members of such Series in the following manner:

        (a)     First, to the Members, pro rata, in repayment of the positive (credit) balances in
their capital accounts.

       (b)    All remaining Capital Proceeds shall be distributed among the Members in
accordance with their Percentage Interests in the capital of the Company set forth in Section 2.2.

        3.4     Net Profits and Net Losses. The terms “net profits” and “net losses” as used in
this Agreement and for accounting purposes shall mean taxable income and taxable losses,
respectively, as calculated for federal income tax purposes.

      3.5     Cash Available for Distribution. The term “cash available for distribution” shall
mean gross cash operating receipts of each Series of the Company, less:

       (a)     All cash charges and business expenses incurred in the establishment and
operation of the business of such Series of the Company;

       (b)     Principal and interest payments on indebtedness of such Series (including
indebtedness, if any, to a Member or an affiliate or associate of a Member); and

       (c)     All cash reserves determined by the Managers to be necessary or desirable for the
reasonable needs of such Series of the Company or for future investment or business
opportunities (regardless of whether any specific opportunities have then been identified for
consideration), including, but not limited to, reserves for contingencies, taxes, insurance, debt
reduction and working capital.

        3.6    Allocation of Tax Credits. Any tax credits arising out of the operation of any
Series of the Company for a given year shall be allocated among the Members of such Series in
the same manner as net profits and net losses are allocated for such year pursuant to Section 3.1.

        3.7    Recapture of Tax Credits. The Members agree that any amounts of tax credit that
are required to be recaptured, as a result of the disposition of any of the properties of any Series
of the Company with respect to which any tax credit was claimed, will be allocated and taken
into account with respect to each Member of such Series in the same proportion as the amounts
of such tax credit were allocated to each Member.

        3.8      Members’ Accounts. The Company shall maintain separate capital and
distribution accounts for each Member for each Series of the Company. The capital accounts
shall at all times be maintained in accordance with the applicable requirements of Section 704 of
the Internal Revenue Code of 1986 and the Treasury Regulations issued thereunder. Each



                                                 6
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 125 of 168




Member’s capital account for each Series shall consist of the Member’s initial capital
contribution to such Series, increased by (i) any additional capital contributions made by such
Member, and (ii) credit balances transferred from such Member’s distribution account to such
Member’s capital account, and shall be decreased by (iii) distributions to such Member in
reduction of Company capital by such Series, and (iv) such Member’s share of losses of such
Series, if charged to the Members’ capital accounts. The Members shall (a) maintain their
capital accounts for each Series at all times in proportion to their respective Percentage Interests
for such Series; (b) charge all distributions to the Members’ distribution accounts for such Series;
(c) charge the Company’s losses for such Series to the Members’ distribution accounts, unless
the Members determine to charge any such losses to the Members’ capital accounts; and (d)
credit the Company’s net profits for such Series to the Members’ distribution accounts. The
Members may transfer to their capital accounts for any Series all or any portion of the credit
balances in their distribution accounts for such Series. Any amounts transferred shall be in
proportion to the Members’ Percentage Interests. A credit balance in a Member’s distribution
account shall constitute a liability of the Series of the Company to that Member; it shall not
constitute a part of that Member’s interest in the capital of such Series. A debit balance in a
Member’s distribution account, whether occasioned by distribution in excess of the Member’s
share of profits of any Series or by charging the Member for such Member’s share of loss of such
Series, shall constitute an obligation of the Member to the Series; it shall not reduce the
Member’s interest in the capital of such Series of the Company. Payment of any amount owed to
the Series shall be made at such time and in such manner as the Managers may determine.


                     ARTICLE IV – MANAGEMENT BY MANAGERS

       4.1     Management.

       (a)      If the Series Supplement of a Series provides for Series Managers, the powers,
responsibilities and appointment thereof shall be governed by the provisions of this article ceteris
paribus except to the extent of contrary provisions in the Series Supplement.

       (b)     The business of the Company shall be under the full and exclusive management
of the Managers, who shall make all decisions by majority vote (except as otherwise provided
herein) with each Manager having one vote on each such decision. In the management of the
Company’s business, a Manager may delegate duties to such persons as such Manager may deem
appropriate.

        (c)     Each Member who owns at least fifty percent (50%) of the Percentage Interests in
the capital of the Company shall have the right to designate one individual to act as a Manager of
the Company. A Manager so designated by a Member serve at the pleasure of the Member who
designated such Manager, and may be removed and replaced by the Member who designated
such Manager. A Manager who is from time to time designated as provided in this Section shall
be deemed to have been elected a Manager of the Company as provided in Section 6.11 hereof
(relating to the Managers of the Company). Each Member who has the right to appoint one or
more Managers shall from time to time identify to the Company the Manager or Managers that
represent such Member.



                                                 7
      Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51         Page 126 of 168




        (d)     The provisions of this Section shall not be interpreted to allow any Member to
elect or designate a Manager except as specifically provided in this Agreement. For purposes of
this Agreement, the Managers may, either acting alone or acting together, take such actions as
are vested in them hereunder.

       4.2     Votes by Members. Whenever, whether pursuant to this Agreement or
otherwise, a vote is taken by the Members of any Series of the Company or an action is required
to be approved by the Members of any Series, such vote or action shall be taken or approved in
accordance with the Members’ respective Percentage Interests in the capital of such Series of the
Company.

        4.3      Limitation of Liability. Notwithstanding any provision of this Agreement to the
contrary, the liability of the Members shall be limited as provided in the Act. Furthermore, the
debts and obligations of each Series of the Company shall be enforceable only against the assets
of that Series, and shall not be enforceable against the assets of the Company generally or against
the assets of any other Series.

       4.4     Responsibilities and Compensation of Managers.

         (a)     Annual Operating Budget. Within thirty (30) days after the commencement of the
first fiscal year of operation of any Series, and on or before the first day of each succeeding fiscal
year of the Company, the Managers shall prepare an annual business plan or operating budget
(the “Annual Operating Budget”) for each Series of the Company for such calendar year. The
Annual Operating Budget shall include such information as the Managers may determine, such
as (i) a narrative description of the proposed business activities of such Series for such year; (ii)
pro forma financial statements for such year; (iii) capital and operating budgets for such Series,
including working capital and contingency reserves; and (iv) a schedule of projected operating
cash flow. The Annual Operating Budget shall also set forth any projected contributions to the
capital of any Series of the Company that may be expected to be required of the Members of
such Series, and the estimated amounts and dates by which such contributions are expected to be
required.

         (b)     Management of the Company. Each Manager shall spend such time in the
management of the business of the Company and each Series of the Company as is necessary to
fulfill effectively the duties of the Manager under this Agreement and under the Act, but need
not be full-time.

       (c)   Compensation of Managers.          The Managers shall be entitled to such
compensation for their services rendered to the Company or to any Series of the Company as
may be determined by the Managers. Each Series of the Company shall also reimburse the
Managers for all direct out-of-pocket expenses incurred by them in managing the business of
such Series.

        4.5    Major Decisions. In carrying out their responsibilities, as set forth in Section 4.3,
no act shall be taken, sum expended, decision made or obligation incurred by any Manager with
respect to a matter within the scope of any of the major decisions enumerated below (hereinafter



                                                  8
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 127 of 168




referred to as the “Major Decisions”), unless and until the same has been reviewed and agreed
upon by a majority of the Managers. The Major Decisions shall include the following:

        (a)     The financing, refinancing or encumbering of the Company or any Series, any
interest in the Company, the operations of any Series of the Company, or any of the assets of the
Company or any Series;

       (b)     Any borrowing made by a Series of the Company, except to the extent that the
borrowing is necessary to preserve the assets of such Series from foreclosure, levy, repossession,
attachment or judgment;

        (c)    The termination or modification of any agreement involving the Company or any
Series if such agreement was required to be approved by the Managers, or if such modification
would result in a modified agreement that, if such agreement were a new agreement, would
require approval by vote of the Managers;

       (d)     The execution of any purchase and sale agreement or any financing agreement, on
behalf of the Company or any Series of the Company that is not in the ordinary course of the
business of the Company or any Series of the Company;

     (e)     The approval of the annual operating budget of the Company or any Series of the
Company (said budget is hereinafter referred to as the “Annual Operating Budget”);

        (f)     The making of any expenditure or the incurring of any obligation by or on behalf
of the Company or any Series of the Company involving a sum in excess of $10,000 or involving
a sum less than $10,000 where the same relates to a series of related expenditures, the combined
total of which in the current calendar year exceeds $10,000, except for (i) expenditures made and
obligations incurred pursuant to and specifically set forth in the Annual Operating Budget; (ii)
expenditures for individual items of equipment not exceeding $10,000; and (iii) expenditures for
routinely used or recurring labor, services or supplies;

       (g)    The making of any expenditure or the incurring of any obligation that, when
added to any other expenditure or obligation for the current calendar year, exceeds the Annual
Operating Budget or materially exceeds any line item in the Annual Operating Budget;

       (h)     The commencement of any legal action by the Company, on behalf of the
Company or any Series of the Company except in the ordinary course of the collection of
accounts receivable;

        (i)    The entering into of any lease or other contract that may significantly impact the
cash flow of the Company or any Series of the Company; and

       (j)      The making of any other major decision or the taking of any other major action
that materially and substantially affects in a major way not otherwise anticipated by this Section,
the Company or the assets or operations of the Company or any Series of the Company.




                                                9
      Case 19-01125-abl       Doc 58    Entered 04/30/21 16:27:51        Page 128 of 168




        4.6     Company Opportunities. No Manager or Member need offer to the Company any
opportunity that may come to such Manager or Member, whether or not the opportunity is within
the scope of the business of the Company or of any Series. Any Manager or Member shall be
free to pursue any such opportunity independently of the Company and of the other Members.

       4.7     Powers of Managers. Subject to the limitations of Section 4.5, and except as
otherwise provided in this Agreement, each Manager shall have the full authority to control the
business and affairs of the Series or Company, to make and carry out all decisions affecting such
Series or Company affairs, including, without limitation, the power to do the following in
connection with and in furtherance of the business thereof;

        (a)    Sell, transfer, lease, borrow against, mortgage, pledge or otherwise dispose of the
assets of the Series or Company in the ordinary course of business, and upon such terms and
conditions and for such consideration as may be reasonable and prudent.

        (b)     Manage and operate the business of the Series or Company or any property or
assets thereof, and enter into agreements with others with respect to the business and assets of
the Company containing such terms, covenants and conditions as a Manager shall approve;

        (c) Borrow money from banks or financial institutions and other lenders for any
Company purpose and in connection therewith, and issue notes, debentures and other debt
securities;

       (d)    Enter into agreements and contracts with other parties and give receipts, releases
and discharges with respect to all of the foregoing and any matters incident thereto as a Manager
may deem advisable or appropriate;

        (e)    Maintain, at the expense of the Company, adequate records and books and
accounts of all Series and Company operations and expenditures; and cause the obtaining of and
furnishing to each Member of annual financial statements as of the end of and for each fiscal
year of the Series or Company of which each is a Member, together with tax reporting
information;

       (f)     Make all elections available to the Company under the Internal Revenue Code;

       (g)     Retain accountants, investment advisors, legal counsel, appraisers, brokers, and
other professional advisors for the purpose of planning, operating and carrying out the affairs of
the Company, and the payment of fees, commissions or other compensation of such persons,
firms or corporations shall be made by the Company and shall constitute expenses of the
Company;

       (h)     Open, maintain and close bank accounts, make deposits therein, and draw checks
and other orders for the payment of monies therefrom, all in the name and on behalf of the Series
or Company;




                                               10
      Case 19-01125-abl      Doc 58     Entered 04/30/21 16:27:51       Page 129 of 168




        (i)    Compile reports and be responsible for the preparation, signing and filing of
federal and state information returns and other reports and documents required by law or this
Operating Agreement;

       (j)      Collect and account for all monies payable to or owned by the Company and
disburse the same in accordance with the terms of this Agreement; Company funds other than
cash distributions to the Members shall be paid solely for Company obligations. No Member is
authorized otherwise to withdraw or advance funds without unanimous written approval of the
Members of the Series or Company;

       (k)      Exchange on behalf of the Company all promissory notes, security agreements,
deeds of trust, mortgages, loan documents, or other documents related to the purchase and sale,
financing or refinancing of any Company Properties;

     (l)     Perform all other functions necessary for the day-to-day operation of the Series or
Company or the business or assets thereof;

        (m)    Perform any and all other acts or activities customary or incident to the
acquisition, ownership, management or occasional disposition of Series or Company assets.

        4.8   Additional Powers. As additional rights and powers, the Managers shall possess
and may enjoy and exercise all of the rights and powers of a Manager as more particularly
provided by the limited liability company laws of the State of Nevada, except to the extent any
such rights may be limited or restricted by the express provisions of this Agreement.

      4.9    Limitation on Powers. Notwithstanding anything to the contrary herein, no
Manager or Member shall have any authority to:

       (a)    Take any action in contravention of this Agreement;

     (b)      Do any act that would make it impossible to carry out the ordinary business of the
Company;

       (c)    Confess judgment against a Series or the Company;

       (d)     Possess Series or Company properties or assign, increase, modify or consolidate
or extend any mortgage, encumbrance, pledge or other rights of the Company in specific
property for other than a Company purpose except as otherwise specifically provided herein; or

       (e)     Commingle the funds of the Company with the funds of any Member or other
person or entity.

        4.10 Transactions Between Managers and Affiliates. No contract or other transaction
between the Company and one or more of the Managers or any person, firm or corporation in
which any of the Managers is a partner, owner, shareholder, member, manager, officer or
director, or is otherwise financially interested, shall be either void, voidable or unenforceable



                                               11
      Case 19-01125-abl       Doc 58    Entered 04/30/21 16:27:51        Page 130 of 168




because of such relationship or interest, or because any Manager approves or votes as a Manager
to approve or ratify such contract or transaction, or because such Manager’s vote or approval as a
Manager is counted for such purpose, if the contract or transaction is upon terms and conditions
that are competitive with those reasonably available to the Company from of unaffiliated persons
rendering comparable services.


                                 ARTICLE V – ACCOUNTS

        5.1    Books and Accounts. The Company shall keep, at all times during the term of its
existence, records of all transactions, assets and liabilities, profits and losses of the Company,
together with all records required to be kept pursuant to Section 86.241 of the Act. All such
records shall be kept at the principal place of business of the Company and shall be open for
inspection by any Member for any proper purpose at all reasonable times. The Company shall
keep such records separately for each Series of the Company.

        5.2    Taxable Year; Method of Accounting. The Company shall keep its accounting
records and shall report for income tax purposes on a cash basis and with a fiscal year ending on
December 31 of each year, and shall report all income tax items in the same manner as a
partnership (subject to applicable provisions of the Internal Revenue Code of 1986, as amended,
or any future United States internal revenue law).

        5.3    Income Tax Returns and Information. The Managers shall cause to be prepared
and timely filed on behalf of the Company all necessary income tax returns, reports and elections
of the Company. The Company shall provide to each Member information on the Company’s
taxable income or loss and each class of income, gain, loss, deduction and credit that is relevant
to reporting Company affairs. The information shall also show each Member’s distributive share
of each class of income, gain, loss or deduction. This information shall be furnished to the
Members as soon as possible after the close of the Company’s taxable year, but no later than the
first day of March of each year.

        5.4    Section 754 Election. If requested by any Member, the Company shall file an
election with the Internal Revenue Service pursuant to the provisions of Section 754 of the
Internal Revenue Code.

       5.5     Tax Controversies. Subject to the provisions hereof, the Managers of the
Company are designated the “Tax Matters Partner” or “Tax Matters Member” of the Company
(as such term is defined in Section 6231 of the Code), and is authorized and required to represent
the Company (at the expense of the Company) in connection with all examinations of the
Company’s affairs by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services and costs associated therewith. Each
Member agrees to cooperate with the designated “Tax Matters Member” and to do or refrain
from doing any or all things reasonably required by the designated “Tax Matters Member” to
conduct such proceedings. The Managers may at any time change the Tax Matters Member.




                                               12
      Case 19-01125-abl        Doc 58      Entered 04/30/21 16:27:51         Page 131 of 168




        5.6     Transfers During Year. To avoid an interim closing of the Company’s books and
records, the share of profits and losses under Article III of a Member who transferred all or part
of his Percentage Interest in the Company during the calendar year shall be determined by taking
his proportionate share of the amount of profits and losses for the year. The proration shall be
made based on the portion of the calendar year that has elapsed prior to the transfer. The balance
of the profits and losses attributable to the transferred interest shall be allocated to the transferee
of such Percentage Interest.


               ARTICLE VI – TRANSFERS OF PERCENTAGE INTERESTS

       6.1     Non-Assignability of Percentage Interests.

       (a)      This Article shall govern the transfer of interest in a Series except as provided to
the contrary in the Series Supplement.

        (b)     No Member shall transfer or dispose of a Percentage Interest in the Company at
any time during the term of this Agreement except strictly in accordance with the provisions of
this Article VI. Any transfer or attempted transfer of all or any portion of the Percentage Interest
of any Member that is not made in accordance with the provisions of this Article VI shall be
void. As used herein, the term “transfer” shall include any sale, gift, pledge, assignment,
bequest, trade, exchange, and any other transfer of any kind, whether voluntary or involuntary,
and whether or not for consideration.

        (c)      Notwithstanding the provisions of Section 6.1(a), the assignment of a portion of a
Member’s Percentage Interest to a revocable living trust or to a limited partnership that is
controlled by the Member making the assignment shall not be deemed a “transfer” of a
Percentage Interest, during such times that such assignee is and continues at all times to be
controlled by the Member making such assignment, and provided, further, that any such assignee
agrees to be bound by all provisions of this Agreement. Any event that results in the foregoing
conditions ceasing to be satisfied shall be deemed to constitute a “transfer,” for purposes of this
Article VI, which transfer shall be deemed to take place upon the occurrence of the event that
results in the foregoing conditions ceasing to be satisfied.

       6.2     No Encumbrance. Except as provided in Section 6.10, no Member shall pledge,
hypothecate, encumber or otherwise permit a security interest to attach to his Percentage Interest
in the Company, as now owned or as may be hereafter acquired, or contract to pledge,
hypothecate or encumber such Percentage Interest, without the prior written consent of the
Company and of all of the other Members. Whether or not such consent is given, the rights of
any security holder shall be subordinate and subject to the rights and obligations created by this
Agreement.

       6.3    Option to Purchase Upon Certain Events. Upon the occurrence of any of the
following events, the Company or the remaining Members shall, pursuant to the procedures and
upon the conditions set forth in Section 6.4, below, have the option to purchase the Percentage




                                                  13
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 132 of 168




Interest of the Member to which such event relates, at the price and upon the terms set forth in
this Agreement.

       (a)    Bankruptcy, Levy, Execution. If the Percentage Interest of any Member is levied
upon, sequestered, administered by a receiver or trustee in bankruptcy, or attached, sold or
proposed to be sold in foreclosure or execution under any power of sale contained in a note or
loan agreement, or by operation of law or court order.

        (b)     Proposed Transfer. At any time a Member proposes to sell, assign or otherwise
dispose of all or any part of its Percentage Interest in the Company (except to the extent set forth
in Section 6.1).

       (c)   Retirement, Resignation, Expulsion. The retirement or resignation of a Member
from the Company.

       6.4     Exercise of Option to Purchase. Upon the occurrence of any event that, under the
terms of this Agreement creates an option for a member of the immediate family of a Member, or
the remaining Members or the Company to purchase the Percentage Interest of a Member to
Section 6.3, above, such option shall be exercised in the following manner:

        (a)    Company’s Option. Subject to the provisions of subsection 6.4(b), below, the
Company shall have a period of thirty (30) days after receipt of the Offer in which to elect to
purchase all or any portion of the Offering Member’s Percentage Interest in the Company by
delivering written notice of such election to the Offering Member and to the other Members
specifying the Percentage Interest of the Offering Member that the Company elects to purchase.
The Offering Member shall not participate in the decision of the Company whether to exercise
the option to purchase a Percentage Interest of the Offering Member.

        (b)    Members’ Option. If the Company elects not to purchase all of the Member’s
Percentage Interest pursuant to subsection 6.4(a), all Members (other than the Offering Member)
shall each have the right, subject to subsection 6.4(c), to purchase, at the price as established
pursuant to Section 6.8, if any, all or any portion of the Offering Member’s Percentage Interest in
the Company not purchased by the Company pursuant to subsection 6.4(a). This right shall be
exercisable for a period of thirty (30) days after the expiration of the Company’s right to
purchase, and may be exercised by giving written notice to the Offering Member, the other
Members and to the Company specifying the amount or portion of the Offering Member’s
Percentage Interest the other Members desire to purchase. In exercising their right to purchase,
the other Members may divide the Offering Member’s Percentage Interest to be purchased in any
manner in which they all agree. In the absence of a unanimous agreement, the Offering
Member’s Percentage Interest to be purchased shall be divided among the Members electing to
purchase such Percentage Interest in accordance with this subsection in proportion to their
Percentage Interests as of the date the Offer was first delivered to the Company and the other
Members.

       (c)    Requirement to Purchase Entire Percentage Interest. The right of the Company
and the other Members to purchase the Offering Member’s Percentage Interest in the Company



                                                14
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 133 of 168




under subsections 6.4(a) and (b) shall not be effective unless the entire Percentage Interest that
the Member proposes to sell, or that is being sold or otherwise transferred or disposed of
pursuant to law, is purchased by the Company and/or the other Members.

        (d)     Transfer. Any Percentage Interest that is not purchased pursuant to subsections
6.4 (a) and (b) may be transferred by the Offering Member to the proposed transferee named in
the Offer pursuant to the terms and conditions specified therein; provided, however, that such
transferee shall be bound by the terms of this Agreement. If such transfer is not made within
thirty (30) days following the expiration of the right to purchase herein granted to the Members,
a new offer must be made pursuant to the provisions of this Section 6.4 before the Offering
Member can transfer any portion of such Member’s Percentage Interest, and the provisions of
this Article VI shall again apply to such transfer.

       6.5     [Reserved]

       6.6     [Reserved]

        6.7     Substitution of Transferee as Member. No transferee, designee or legal
representative of a Member who is not then a Member shall become a substitute Member unless
the consent of each Manager is first obtained. In the event that such a consent is not granted, the
transferee shall have no right to participate in the management of the business and affairs of the
Company, and shall be entitled only to receive the share of profits or other compensation by way
of income and the return of contributions to which the Offering Member would otherwise be
entitled. As a condition to his admission as a substitute Member (a) any transferee, designee or
legal representative of the Offering Member shall execute and deliver such instruments, in form
and substance satisfactory to the Members, as the Members shall deem necessary or desirable to
cause the transferee to become a substitute Member, and (b) such transferee, designee or legal
representative shall pay all reasonable expenses in connection with the transferee’s admission as
a substitute Member, including but not limited to, the cost of preparation and filing of any
amendment to the Agreement or the Articles of Organization that may be necessary or desirable
in connection therewith.

        6.8     Purchase Price. The purchase price for a Percentage Interest being purchased or
sold under Subsection 6.3 of this Article VI shall be determined by agreement between the
selling and purchasing Members or, in the absence of agreement, by multiplying the Percentage
Interest being sold by the value of each one percent (1%) Percentage Interest in the capital and
profits of the Company, determined in accordance with the following provisions:

               (i) As of the date of this Agreement, the Members hereby agree that the value of
       each one percent (1%) Percentage Interest in the capital and profits of the Company is as
       set forth in Schedule A attached hereto. This agreed value shall remain effective until the
       sooner of Eighteen Months from and after the date of this Agreement, or until a
       redetermination is made of the value of the Percentage Interests, in accordance with the
       following provisions.




                                                15
      Case 19-01125-abl       Doc 58    Entered 04/30/21 16:27:51         Page 134 of 168




               (ii) At the end of each of the Company’s fiscal years or more frequently, if
       desired, the Members shall redetermine the value of each one percent (1%) Percentage
       Interest in the capital and profits of the Company, and shall indicate their redetermination
       by their execution of a document similar to the form attached to this Agreement as
       Schedule A. Where the membership of any series shall not be identical as the
       membership of the Company, the members of such series shall indicate the value of each
       one percent (1%) Percentage Interest thereof on Schedule A to the Series Supplement.
       Each redetermination shall be valid and binding for a period of eighteen months from and
       after the effective date of such redetermination, as indicated on Schedule A pursuant to
       which such redetermination is made.

                (iii) In the event that no valid redetermination is effective, the value of the
       Company shall be (and the value of each one percent (1%) Percentage Interest in the
       capital and profits of the Company shall be equal to one percent of the value of the
       Company) determined as follows: Three times the “annual pretax net income” of the
       Company for the most recent calendar year, plus Two times the “annual pretax net
       income” of the Company for the immediately preceding calendar year, plus One times the
       “annual pretax net income” of the Company for the second immediately preceding
       calendar year. For this purpose, “pretax net income” shall mean net income, as
       determined by the Company’s regularly employed accountants, using accounting
       principles and practices theretofore consistently applied by the Company, after
       subtracting operating expenses, but before deducting compensation for services paid to
       Managers and their affiliates, income taxes, and distributions to the Members and their
       affiliates. The value so determined shall be valid, binding and conclusive upon all parties
       to this Agreement and upon their heirs and successors.

       6.9     Closing. The closing of the purchase or sale of a Percentage Interest in the
Company pursuant to Article VI of this Agreement shall be held at the time and place and in a
manner mutually agreeable to the parties to the transaction. In the absence of unanimous
agreement, the closing shall be held at the principal office of the Company thirty (30) days after
the expiration of the last option to purchase under the provisions of this Article VI. At the
closing the Offering Member, personal representative or other holder of the Percentage Interest
being sold shall assign and deliver the Percentage Interest being sold to the purchase or
purchasers thereof.

        6.10 Payment of Purchase Price. Unless the parties to the transaction agree otherwise,
or as described below in the case of certain purchases of a deceased or permanently disabled
Member’s Percentage Interest, the purchase price shall be paid by a cash payment in the amount
of twenty percent (20%) of such purchase price and a simultaneous execution by the purchaser of
a promissory note payable to the order of the seller for the balance of such price. Such
promissory note shall provide for four equal annual payments of principal, plus accrued interest
payable at a fluctuating rate equal to the prime, reference or base rate quoted or charged from
time to time by Bank of America, Las Vegas, Nevada, but in no event to exceed the maximum
legal rate of interest. Prepayment without penalty shall be allowed. The promissory note shall
be secured by a pledge of the Percentage Interest in the Company being purchased if purchased
by Members. In the event that the purchase of a Member’s Percentage Interest in the Company



                                               16
       Case 19-01125-abl      Doc 58    Entered 04/30/21 16:27:51        Page 135 of 168




upon the death or permanent disability of such a Member is to be paid by life or disability
proceeds payable to the Company or the other Members, the purchase price shall be paid in a
cash payment equal to the full amount of the life or disability insurance proceeds paid or payable
to the remaining Members and/or the Company by reason of the death or disability of the
deceased or disabled Member or the full purchase price, if the proceeds exceed the purchase
price. The balance of the purchase price, if any, shall be paid in the form of the promissory note
as described above.

        6.11   Managers of the Company.

        (a)    A Member who for any reason ceases to own a Percentage Interest in the
Company or in another entity that is a Member (to the extent permitted by Section 6.1 herein)
shall thereupon cease to have the right to appoint a Manager of the Company, as provided in
Section 4.1 hereof. No other purchaser or other assignee or successor in ownership to a Member
shall, by acquiring the Percentage Interest of a Member, thereby acquire any right to appoint a
Manager of the Company unless the requirements of Section 4.1(c) are thereby satisfied.

        (b)    The Members may at any time elect additional Managers of the Company. The
election of an additional Manager shall require the vote of Members owning more than Fifty
Percent (50%) of the Percentage Interests in the capital of the Company.

       (c)     The Members may at any time remove a Manager from office. The removal of a
Manager shall require the vote of Members owning more than Fifty Percent (50%) of the
Percentage Interests in the capital of the Company that are owned by Members.


                  ARTICLE VII – DISSOLUTION AND TERMINATION

       7.1     Events of Dissolution. The Company and each Series of the Company shall
continue to exist perpetually until the Company or any Series of the Company is dissolved by:

        (a)    The affirmative vote of a majority of the Managers.

     (b)     Any event that makes it unlawful for the business of the affected Series of the
Company to be carried on by the Members; or

        (c)    Any other event that causes a dissolution of a limited liability company under the
Act.

       7.2    Continuance of the Company. Notwithstanding the foregoing provisions of
Section 7.1, upon the occurrence of an event described in subsection 7.1(c), the remaining
Members shall have the right to continue the business of the Company or of the affected Series
of the Company. Such right may be exercised only by the affirmative unanimous vote of the
remaining Members of the Company or of such Series, as the case may be, and, if there is only
one remaining Member, provided that an additional individual or entity becomes a Member
within 90 days after the occurrence of an event described in Section 7.1(c) to continue the



                                               17
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 136 of 168




business of the Company or of the affected Series. If not so exercised, the right of the Members
to continue the business of the Company or the affected Series shall expire and the affairs of the
Company or the affected Series shall be wound up as provided in this Article VII.

       7.3     Final Accounting. In case of dissolution, the Members shall cause a proper
accounting to be made from the date of the last previous accounting to the date of dissolution.

         7.4    Liquidation. Upon the dissolution of the Company or any of its Series and the
failure of the remaining Members to continue the business as provided in Section 7.2, a person
selected by Members owing a majority of the Percentage Interests voting on the question shall
act as liquidator to wind up the Company or the affected Series. The liquidator shall have full
power and authority to sell, assign and encumber any or all of the assets and to wind up and
liquidate the affairs of the Company or of any affected Series in an orderly and prudent manner.
The Capital Accounts of the Members shall be adjusted to account for the operating income and
deductions of the Company or any of its Series for the taxable year of the liquidation or
dissolution and to account for any sales of assets, in the manner provided in Article III of this
Agreement. The liquidator shall distribute all proceeds of the liquidation to the Members first in
repayment of the positive balances, if any, in their Capital Accounts; and thereafter in proportion
to their respective Percentage Interests.

        7.5    Distribution in Kind. If the liquidator shall determine that a portion of the assets
of the Company or any Series should be distributed in kind to the Members, it shall distribute
such assets to the Members in undivided interests as tenants in common in proportion to their
respective Percentage Interests. In the event that some or all of the assets are not sold, the
Members shall determine the fair market value of the unsold assets, and the gain or loss that
would have been realized if the assets had then been sold shall be determined, and the Capital
Accounts of the Members shall be adjusted accordingly.

        7.6   Dissolution of Company. Upon the completion of the distribution of the assets of
the Company or of the affected Series, the Company shall be terminated and the Members shall
cause the Company to execute appropriate instruments of dissolution and to take such other
actions as may be necessary to terminate the Company or the affected Series.


                        ARTICLE VIII – POWERS OF ATTORNEY

        8.1      Appointment. Each Member, by execution of this Agreement, irrevocably
constitutes and appoints each Manager of the Company, acting separately with full power of
substitution, as such Member’s true and lawful attorney, in such Member’s name, place and
stead to file articles of organization with the appropriate depositories and to execute,
acknowledge, swear to and file (a) all amendments and Series Supplements to this Agreement or
to the articles of organization required by law of authorized or required by the provisions of this
Agreement or the articles of organization; (b) all certificates and other instruments necessary to
qualify or continue the Company as a limited liability company wherein the Members have
limited liability in all states and jurisdictions in which the Company may transact business; and




                                                18
      Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51        Page 137 of 168




(c) all conveyances and other instruments that may be necessary to effect the Company’s
dissolution and termination.

       8.2     Nature of Power of Attorney. The power of attorney herein granted shall be
deemed to be coupled with an interest and shall be irrevocable and survive the death or
incompetency of the Members. In the event of any conflict between this Agreement and any
instruments filed by such attorneys pursuant to the powers of attorney granted in this Section,
this Agreement shall control.


                     ARTICLE IX – AMENDMENT TO AGREEMENT

      Amendments to this Agreement and to the Articles of Organization may be proposed by
any Member. The Member shall submit to the other Members any such proposed amendment.
A proposed amendment shall become effective at such time as it has been approved in writing by
the Members owning more than fifty percent (50%) of the Percentage Interests in the capital of
the Company.


                             ARTICLE X – INDEMNIFICATION

      10.1 Definitions. For purposes of this Article X, the following terms shall have the
meanings set forth below:

         (a)     Action. Any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative, arbitrative or investigative.

         (b)    Indemnified Party. Any person who is or was a party or is threatened to be made
a party to any Action by reason of the fact that he is or was a Manager, officer, employee or
agent of the Company or is or was serving at the request of the Company as a Manager, officer,
employee or agent of another corporation, limited-liability company, partnership, joint venture,
trust or other enterprise.

        10.2 Actions. The Company shall indemnify any Indemnified Party against expenses
(including attorneys' fees), judgments, fines, excise taxes, and amounts paid in settlement
actually and reasonably incurred by him in connection with any Action if, as determined
pursuant to 10.4 below, he acted in good faith and in a manner he reasonably believed to be in or
not opposed to the best interests of the Company, and with respect to any criminal Action, had
no reasonable cause to believe his conduct was unlawful. The termination of any Action by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent, shall
not of itself create either a presumption that the Indemnified Party did not act in good faith and in
a manner which he reasonably believed to be in or not opposed to the best interests of the
Company, or with respect to any criminal Action, a presumption that the Indemnified Party had
reasonable cause to believe that his conduct was unlawful.




                                                 19
      Case 19-01125-abl        Doc 58      Entered 04/30/21 16:27:51         Page 138 of 168




        10.3 Success on Merits or Otherwise. If and to the extent that any Indemnified Party
has been successful on the merits or otherwise in defense of any Action referred to in Section
10.2 of this Article X, or in defense of any claim, issue, or matter therein, he shall be indemnified
against expenses (including attorneys' fees) actually and reasonably incurred by him in
connection therewith without the necessity of any determination that he has met the applicable
standards of conduct set forth herein.

        10.4 Determination. Except as provided in Section 10.3, any indemnification under
Section 10.2 (unless ordered by a court) shall be made by the Company only upon a
determination that indemnification of the Indemnified Party is proper in the circumstances
because he has met the applicable standards of conduct set forth in said Section 10.2. Any such
determination shall be made (a) by the Managers who are not parties to the subject Action; or (b)
upon the request of a majority of the Managers who are not or were not parties to such Action, or
if there be none, by independent legal counsel (which counsel shall not be the counsel generally
employed by the Company in connection with its business affairs) in a written opinion; or (c) by
Members who own a majority of the Percentage Interest in the capital of the Company.

        10.5 Payment in Advance. Expenses (including attorneys' fees) or some part thereof
incurred by an Indemnified Party in defending any Action, shall be paid by the Company in
advance of the final disposition of such Action if a determination to make such payment is made
on behalf of the Company as provided in Section 10.4; of this Article X; provided, that no such
payment may be made unless the Company shall have first received a written undertaking by or
on behalf of the Indemnified Party to repay such amount unless it is ultimately determined that
he is entitled to be indemnified by the Company as authorized in this Article X.

        10.6 Other Indemnification. The indemnification provided by this Article X shall not
be deemed exclusive of any other rights to which any Indemnified Party or other person may be
entitled under any other agreement (including without limitation any other provision of this
Operating Agreement), vote of the Members or Managers or otherwise, and any procedure
provided for by any of the foregoing, both as to action in his official capacity and as to action in
another capacity while holding such office.

         10.7 Period of Indemnification. Any indemnification pursuant to this Article X shall
continue as to any Indemnified Party who has ceased to be a Manager, officer, employee, or
agent of the Company, or at the request of the Company, was serving as and has since ceased to
be a Manager, officer, employee, or agent of another corporation, limited-liability company,
partnership, joint venture, trust, or other enterprise, and shall inure to the benefit of the heirs and
personal representatives of such Indemnified Party. The repeal or amendment of this Article X
or of any Section or provision thereof which would have the effect of limiting, qualifying, or
restricting any of the powers or rights of indemnification provided or permitted in this Article X
shall not, solely by reason of such repeal or amendment, eliminate, restrict, or otherwise affect
the right or power of the Company to indemnify any person, or affect any right of
indemnification of such person, with respect to any acts or omissions which occurred prior to
such repeal or amendment.




                                                  20
      Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51         Page 139 of 168




         10.8 Insurance. By action of the Managers, notwithstanding any interest of any
Member or Manager in such action, the Company may purchase and maintain insurance, in such
amounts as the Managers may deem appropriate, on behalf of any Indemnified Party against any
liability asserted against him and incurred by him in his capacity of or arising out of his status as
an Indemnified Party, whether or not the Company would have the power to indemnify him
against such liability under applicable provisions of law.

        10.9 Right to Impose Conditions to Indemnification. The Company may impose, as
conditions to any indemnification provided or permitted in this Article X, such reasonable
requirements and conditions as to the Managers or Members may appear appropriate in each
specific case and circumstance, including but not limited to any one or more of the following: (a)
that any counsel representing the person to be indemnified in connection with the defense or
settlement of any Action shall be counsel mutually agreeable to the person to be indemnified and
to the Company; (b) that the Company shall have the right, at its option, to assume and control
the defense or settlement of any claim or proceeding made, initiated, or threatened against the
person to be indemnified; and (c) that the Company shall be subrogated, to the extent of any
payments made by way of indemnification, to all of the indemnified person's right of recovery,
and that the person to be indemnified shall execute all writing and do everything necessary to
assure such rights of subrogation to the Company.


                           ARTICLE XI – GENERAL PROVISIONS

       11.1    Notices

         (a)     Method for Notices. All notices required or permitted hereunder shall be sent by
first class mail, postage prepaid, and addressed as set forth in Section 1.9, above, (except that any
Member may from time to time give notice changing such Member’s address for such purpose)
and shall be effective on the date of receipt or on the fifth day after mailing, whichever is earlier.

        (b)    Computation of Time. In computing any period of time under this Agreement,
the day of the act, event or default from which the designated period of time begins to run shall
not be included. The last day of the period so computed shall be included, unless it is a Saturday,
Sunday or legal holiday in the State of Nevada, in which event the period shall run until the end
of the next day that is not a Saturday, Sunday or legal holiday in the State of Nevada.

        (c)    Notice to Transferees. No transferee of the Percentage Interest of any Member,
regardless of whether the transfer was permitted by this Agreement, shall be entitled to receive a
notice independently of the notice sent to the Member who made the transfer. A notice sent or
given to a Member shall be deemed to have been sent and given to all transferees of the Member.

        11.2 Titles and Captions. All Article and Section titles and captions in this Agreement
are for convenience or reference only, and shall not be deemed part of this Agreement, and in no
way define, limit, extend or describe the scope or intent of any provisions hereof.




                                                 21
      Case 19-01125-abl       Doc 58     Entered 04/30/21 16:27:51        Page 140 of 168




        11.3 Pronouns and Plurals. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms and the singular form
of nouns, pronouns and verbs shall include the plural, and vice versa.

        11.4 Entire Agreement. This Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof and, except as provided in Article IX, may not be
amended nor may any rights hereunder be waived except by an instrument in writing signed by
the party sought to be charged with such amendment or waiver. By way of clarification, the
creation or dissolution of a Series by the operation of this Agreement shall not be considered an
Amendment restricted by this Section.

       11.5 Applicable Law. This Agreement shall be construed in accordance with and shall
be governed by the laws of the State of Nevada.

        11.6 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the Members and their respective heirs, executors, administrators, successors, legal
representatives and assigns.

        11.7 Rights and Remedies. The rights and remedies of the Members hereunder shall
not be mutually exclusive, and the exercise of one or more of the provisions of this Agreement
shall not preclude the exercise of any other provision. Each Member confirms that damages at
law may be an inadequate remedy for a breach or threatened breach of any provision hereof. The
respective rights and obligations of the Members hereunder shall be enforceable by specific
performance, injunction or other equitable remedy, but nothing herein contained is intended to or
shall limit or affect any rights at law or by statute or otherwise of any party aggrieved as against
the other parties for a breach or threatened breach of any provision hereof, it being the intention
of the Members by this provision to make clear their agreement that the respective rights and
obligations of the parties hereunder shall be enforceable in equity as well as at law or otherwise.

       11.8 Severability. In the event that any condition, covenant or other provision herein
contained is held to be invalid or void by any court of competent jurisdiction, the same shall be
deemed severable from the remainder of this Agreement and shall in no way affect any other
covenant or condition herein contained. If such condition, covenant or other provision shall be
deemed invalid due to its scope or breadth, such provision shall be deemed valid to the extent of
the scope or breadth permitted by law.

        11.9 Further Action. The Members shall execute and deliver all documents, provide
all information, and take or forebear from all such action as may be necessary or appropriate to
achieve the purposes of this Agreement.

        11.10 Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall constitute one Agreement binding on all of the parties notwithstanding that
all the parties are not signatories to the original or the same counterpart. Each party shall
become bound by the Agreement immediately upon affixing his signature hereto, independently
of the signature of any other party.




                                                22
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 141 of 168
                                                                                                              Case 19-01125-abl                     Doc 58           Entered 04/30/21 16:27:51                                 Page 142 of 168
                                                                                                                                                    Inventory and Allocation of Assets held by Series of                                                                                          Printed 2018-07-28
                                                                                                                                                                BOSQUE HOLDINGS LLC
                                                                                                                                                                 As of November 3, 2017

        Name of                                                            APN/VIN/Serial                                                                          Date Series Date Series
         Series                     Asset Description                        Number                  Notes                     Value               Date of Value    Created Terminated List of Members (if different from LLC)                 Managers (if different from LLC)
                       4 Mountain LLC, a Nevada limited liability
1    4 Mountain Series company (100% ownership of LLC)                                      RGW = Mngr of Series                                                   2011-01-01   2013-07-01   Prime 2005 Trust                                  R. Glen Woods
                       Health Screening Plus of San Diego LLLP                                                                                                                  LLLP revoked
2    HSP Series        (Series has 10% GP ownership of LLLP)                                RGW = Mngr of Series                                                   2011-05-31   6/1/2012
                        The Wilmark Limited Partnership, a
     Wilmark            Nevada limited partnership (Series                                  RGW = Mngr of
3    Series             has 1% GP ownership of LP)                                          Series                                                                 2011-08-24                    Harmony Trust (fka Bullard 2005 Trust)        R. Glen Woods
                                                                                                                                                                                Series
                       Faggen Enterprises LLLP, a Nevada limited                            Series initial GP of Asset;                                                         replaced as
                       liabiity limited partnership (Series has 1% GP                       GP replaced by Craig &                                                              GP on
4    Faggen Series     ownership of Series)                                                 Ivan Faggen 9/15/11                                                    2011-09-13   9/15/2011
                       An undivided 50% interest in the Pair Family                         Christopher Pair =
5    CP Series         Partnership, a Nevada general partnership                            Manager of Series                                                      2013-06-01   2013-12-31       Christopher Pair                              Christopher Pair
                                                                                            Series initial LP of Asset;
                                                                                            LP interest transferred to                                                          Series
                       99% interest in Antigua Enterprises LLLP, a                          Granados 2013 Trust                                                                 replaced as LP
6    Antigua Series    Nevada limited partnership                                           7/22/13                                                                2013-06-21   on 7/22/13
                                                                                                                    LA County Assessor 2016 Roll
7    Corbin Series     47750 Corbin Avenue, Tarzana, CA                                     RGW = Mngr of Series Value $631,317                    2016            2013-12-02   2017-01-01       Harmony Trust (fka Bullard 2005 Trust)        R. Glen Woods
                                                                                            Series initial MLP of                                                               Series
                       Skyline LLLP, a Nevada limited liability limited                     Asset; MLP replaced by                                                              replaced as
     Skyline Capital   partnership (Series has 1% MLP ownership in                          Blue Forest Holdings on                                                             MLP on
8    Series            LLLP)                                                                4/15/14                                                                2014-02-18   4/15/14          Ivan 2014 Trust                               Donovan Ivan
                                                                                            Series initial MLP of                                                               Series
                       Into the Clouds Production LLLP, a Nevada                            Asset; MLP replaced by                                                              replaced as
     Cloud Partners    limited liability limited partnership (Series has                    Blue Forest Holdings on                                                             MLP on
9    Series            1% MLP ownership in LLLP)                                            4/15/14                                                                2014-02-19   4/15/14          Ivan 2014 Trust                               Donovan Ivan
                                                                                                                                                                                Series
                                                                                            Samuel Jacob Fillmore                                                               replaced as
     SJB Management Series is Sole Manager of SJB Ventures LLC, a                           and William L. Fillmore =                                                           Manger on
10   Series         Nevada limited liability company                                        Managers of Series                                                     2014-07-15   4/23/15          Samuel Jacob Fillmore & William L. Fillmore   Samuel Jacob Fillmore & William L. Fillmore
                                                                                            Series initial LP of Asset;
                       Awe Holdings LLLP, (Series has 99% LP                                LP replaced by Spartan
11   Aspen I Series    ownership in LLLP)                                                   Trust on 12/4/14                                                       2014-11-20   2014-12-04       Rohnn M. Lampi                                Rohnn M. Lampi
                                                                                            Series initial LP of Asset;
                       Wapiti Investments LLLP,(Series has 99% LP                           LP replaced by Spartan
12   Aspen II Series   ownership in LLLP)                                                   Trust on 12/4/14                                                       2014-11-20   2014-12-04       Rohnn M. Lampi                                Rohnn M. Lampi
                   Eagle Ventures LLLP, a Nevada
                   limited liability limited partnership
                   (Series has 1% MLP ownership in                                                                                                                                                                                             Bruce D. Savett
13   Hawk Series LLLP)                                                                                                                                             2017-03-31                                                                  Susan M. Savett
                   Series is sole Manager of LHS BDS
     LHS BDS       Holdings LLC, a Nevada limited
14   Series        liability company                                                                                                                               2017-03-21                                                                  Bruce D. Savett
                   Series is sole Manager of LHS BDS
                   Holdings LLC, a Nevada limited
15   6M Series     liability company                                                                                                                               2017-05-22                                                                  Matt MacKay
                   Series is sole Manager of Kerker
                   Offices LLC, an Arizona limited liability
     Kerker Series company                                                                                                                                         2017-08-14                    Harmony Trust (fka Bullard 2005 Trust)        Kim Bullard

                     Series is sole Manager of Tiger                                                                                                                                                                                           Dave Hopkins with R. Glen Woods as an
     Tiger I Series  Holdings I LLLP, an NV LLLP                                                                                                                   2017-11-03                    Tiger 2017 Family Trust                       additional Manager
                     Series is sole Manager of Tiger                                                                                                                                                                                           Dave Hopkins with R. Glen Woods as an
16   Tiger II Series Holdings II LLLP, an NV LLLP                                                                                                                  2017-11-03                    Tiger 2017 Family Trust                       additional Manager
          Shaded entries are not in existence




              1                                                                                                                                                                                                                                                                              Approved: ____________
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 143 of 168




            EXHIBIT “J”




            EXHIBIT “J”




            EXHIBIT “J”
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 144 of 168




                      Unable to provide
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 145 of 168




EXHIBIT “K” & “L”




EXHIBIT “K” & “L”




EXHIBIT “K” & “L”
Case 19-01125-abl   Doc 58    Entered 04/30/21 16:27:51   Page 146 of 168
                             CONFIDENTIAL




                             CONFIDENTIAL                            PLATT004282
        Case 19-01125-abl         Doc 58     Entered 04/30/21 16:27:51           Page 147 of 168
                                            CONFIDENTIAL




                               INCORPORATED TERMS OF REPRESENTATION
         1.     Scope of Engagement; Subsequent Matters. Upon execution of the engagement cover
letter and the deposit of the specified engagement deposit, our representation will encompass all matters
that may arise, and that are related to the matter defined therein. Unless we otherwise agree, the Terms of
Representation then in effect will apply to all future matters for which you engage us as counsel. We are
not required to pursue all objectives or employ means which we deem imprudent or unprofessional. We
will discuss with you which matters or objectives we are willing and able to undertake. At the conclusion
of a matter, even when we continue to work with you on one or more other matters, we will not monitor
or apprise you of changes in law that affect a concluded matter unless otherwise agreed.
        2.     Client Responsibilities. You agree to be truthful with us, cooperate with us in the
preparation and presentation of legal matters, keep us informed of developments, and abide by these
Terms of Representation. Specifically, you agree to inform us of all facts that you may reasonably expect
are or become relevant to whether the actions we advise or undertake may be illegal or unethical in any
jurisdiction.
       3.       Communication. We shall make every reasonable effort to keep you informed as to the
progress of all matters of representation. The file and its progress are open to your inspection at any
reasonable time. Unless you tell us to avoid electronic communication, we increasingly utilize electronic
telecommunications including cloud-based or hosted platforms.
        4.      Periodic Review of Compliance and Implementation. When the firm, its affiliates, or
agents maintain trust or entity records for you and when the firm, its affiliates, or agents, serve as trustee,
officer, or registered agent, you understand that we will perform and bill you for periodic reviews,
governance, and implementation of planning advice. You understand that the subscription and
maintenance fees will be charged in advance either by the firm or its affiliates or agents and that there is
no obligation to continue with services if the subscription is cancelled or the fees are not otherwise paid.
        5.      Proper Purposes and Disclosures. You agree that you will not use the firm’s services or
any trust, entity, agreement, or proceeding which we form, administer, or in which we participate to
engage in any action prohibited by law including fraud, fraudulent conveyance, concealment, money
laundering, violation of foreign exchange controls, or the evasion or tax or other legitimate obligations.
The firm may condition services upon delivery of supporting documentation (redacted or unredacted)
and/or representations to satisfy KYC standards or satisfactorily demonstrate the absence of prohibited
transactions or purposes.
        6.     Team Approach. Our entire firm will act on your behalf in this matter and any other
matters for which we may be engaged. We will assign those members and affiliates of the firm to each
matter who we believe have the skills and abilities to meet the needs and resolve the issues presented in
our engagement.
        7.      Legal Fees; Expenses. Generally, our fees for services are calculated based upon the
applicable hourly rates for the attorneys and legal assistants who do the work. Our personnel bill in tenth-
hour increments with an automatic minimum of two-tenths hour for any task. Under some circumstances,
it may be appropriate in establishing our fees to take into account additional factors, such as the
complexity of the work, the extent to which we have foregone other opportunities in order to satisfy a
client’s objectives, and the nature of the results that we ultimately achieve for our client. Our rates are
based on experience, training and level of professional attainment. Our rates are subject to periodic
adjustment.


Revised October 2017
                                            CONFIDENTIAL                                        PLATT004283
        Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51          Page 148 of 168
                                           CONFIDENTIAL


                7.01 Current rates range from $125 for some paralegals and law clerks to $460 per hour
for senior partners. Junior partners and CPAs bill at $270 per hour.
                7.02 Engagement deposits. Unless otherwise agreed, any deposit or retainer will be
held as security for the payment of any expenses and legal fees when due. You grant to us a lien on and
security interest in such retainer, together with all replacements and proceeds thereof. If it becomes
necessary for us to access the retainer, we will apply the retainer first to the payment of any expenses
advanced by us on your account and then to legal fees. In the event of any such application, a billing
statement will be generated and provided to you. At that time, you may be requested either to replenish or
to increase the retainer account (sometimes called an “evergreen” retainer). At the conclusion of our legal
representation, the unapplied portion of any retainer will be returned to you as you direct.
                7.03     Other fee arrangements. On occasion, and by specific agreement, we may agree to
a fee arrangement other than an hourly fee, such as a fixed fee for a specifically defined project or a
contingent fee. In such a case, the fee and payment schedule will be set forth in our cover letter to you or
in a separate agreement or addendum, but otherwise, these Terms of Representation will apply. Fixed-fee
arrangements differ from retainer deposits in that no portion of the fee is refundable. You understand that
the portion of legal fees divided with attorneys outside the firm is based on the services they provide to
the representation.
                7.04 Expenses. Our hourly rates do not include out-of-pocket expenses that we may
need to incur, such as charges made by courts and governmental agencies or related expenses (such as
filing fees, service of legal process, subpoena costs, witness fees, etc.), photocopying, long distance
telephone, overnight courier services, fees, facsimile service, postage, out-of-town travel expenses, credit
card and bank charges, deposition expenses (including costs of transcripts and court reporter’s fees for
attendance), and fees and charges made by title companies and escrow agents.
         8.      Associate Counsel, Affiliates, Experts, and Third Parties. Either you or we may retain
experts or other third parties. These specifically include firm affiliates such as Gatehouse Strategies, L&S
Counselors, and Desert Trust Services. We shall have the authority to disclose necessary information,
execute service agreements, incur expenses, and make advances on your behalf for any items of the type
described in this paragraph, in such amounts as we determine to be advisable best in connection with our
engagement. By this agreement, you have appointed us as your agent for these purposes of securing such
services and incurring expenses of the type described in these Terms of Representation. If we incur such
expenses directly, you are responsible for and we shall have the authority to make payment on your behalf
for all such items. We will add any such expenses incurred by us to our invoices.
         9.     Billing Statements. Generally, the law firm’s practice is to render invoices on a monthly
basis for services performed during each month. Invoices for a given month are typically sent in the first
half of the month for services rendered during the preceding month. Invoices are due at the time they are
received. You agree to pay our invoices monthly.
                9.01 You agree to read carefully all statements for services rendered and expenses
incurred, and to notify this office, in writing, of any claimed errors or discrepancies in billing. You agree
to give us this notice within fifteen days after receipt of any statement. Each statement will be deemed
accepted by you in full fifteen days after it is received.
         10.     Late Payment. Compound interest at the rate of one and one-half percent per month will
accrue on any invoices that become more than thirty days past due. Should you remit a payment by check
that is returned for insufficient funds or stop payment, a $35 returned check fee will be assessed to you.




                                           CONFIDENTIAL
                                             Page 2 of 4                                      PLATT004284
        Case 19-01125-abl         Doc 58    Entered 04/30/21 16:27:51          Page 149 of 168
                                           CONFIDENTIAL


        11.     Privacy Policy.
                11.01 To the extent our relationship with you may include the provision of personal
financial services, we further inform you of additional policies pertaining to financial services. In the
course of providing personal financial services, we collect nonpublic personal information about you that
is either given to us by you or obtained by us with your authorization. In order to guard your nonpublic
personal information, we maintain physical, electronic, and procedural safeguards that comply with our
professional standards.
                11.02 We do not disclose any nonpublic personal information obtained from current or
former clients in the course of our practice except as permitted or required by law. Permitted disclosures
include, for example, providing information to our employees or, where appropriate, to unrelated third-
parties who need to receive such information to assist in providing services to you. In such circumstances,
nonpublic personal information is transmitted with the instruction that its confidential nature be respected.
       12.      Waiver; Hold Harmless. You acknowledge that we have made no guarantees. All
expressions by us that relate to the possible results of our engagement are based strictly upon our opinions
and judgment. You acknowledge that this agreement may be fully disclosed in connection with our
representation of you if necessary or required by any court, legal process or discovery procedure.
                12.01 Sometimes, matters are resolved in less time than might be expected. Other times,
unforeseen events arise that increase the amount of time required. It is impossible to determine in
advance the amount of time that will be needed to complete any particular matter. We will keep you
informed through periodic statements of the time used for drafting and preparation of documents,
conferences, telephone calls, legal research, court time, necessary travel time, and all other time spent on
your behalf.
                 12.02 You agree to hold us (including the owners, employees, and agents) harmless to
the maximum extent permitted by law for any and all liabilities, losses, costs, and expenses relating to this
engagement, as well as losses or expenses incurred by reason of any action taken or committed to be
taken by us in good faith. In any case, however, our total liability and that of our owners, employees, and
agents for all claims of any kind arising out of, relating to or connected with this engagement shall be
limited to the total fees paid to us under this engagement.
                 12.03 You waive any claim for breach of fiduciary duty (whether against the firm or any
attorney or agent) based on the exercise of the rights granted in these Terms of Representation or relating
to collection of amounts owed to us.
                12.04 You waive any claim for breach of any duty of confidentiality which might
otherwise extend to the fact of our representation of you and/or financial transactions with you or on your
behalf in order that we may, to the extent necessary, (a) effectively participate in any fee dispute or
malpractice process involving you, (b) comply with disclosures (other than subpoenas) to a government
agency, or (c) effectively participate in an official inquiry by a financial institution.
        13.     Termination.
                13.01 You are free at any time to terminate our attorney-client relationship, subject to
court approval when necessary. If you terminate our relationship you agree to pay immediately any
unpaid legal fees, expenses, or service fees due us.
               13.02 We likewise reserve the right to terminate our attorney-client relationship for
nonpayment of fees or expenses, or for any other reason deemed appropriate under applicable rules of
professional conduct, including misrepresented material facts, failure to disclose material facts, or if you


                                           CONFIDENTIAL
                                             Page 3 of 4                                      PLATT004285
        Case 19-01125-abl        Doc 58     Entered 04/30/21 16:27:51          Page 150 of 168
                                           CONFIDENTIAL


fail to cooperate fully with us in the preparation and presentation of legal matters on your behalf. If we
reach a point at which there is a serious difference of opinion between us as to how your matters should
be handled, we will withdraw if we may legally and ethically do so, or you may terminate our
representation, as described above.
               13.03 In the event that our appearance is entered in any court proceeding, your failure to
pay shall constitute your express consent to our withdrawal of our appearance as your counsel in such
proceeding.
                13.04 The firm and its affiliates prioritize digital records and may dispose of physical
originals as we deem appropriate. Our practice is to retain files for a period of five years; some records
are required to be retained for longer periods. We assume no obligation to retain any documents after that
period of time. If you would like us to send you your files at that time, please make arrangements
with us.
        14.     Enforcement.
                 14.01 Lawyer’s lien. We have a lien on all files, their contents, and all property in our
possession until we have received payment in full of all amounts due. In litigation matters in which a
money judgment is rendered in your favor, we will have a lien on all proceeds thereof to the extent of any
unpaid fees or expenses. In the event that we (including firm affiliates or firm’s personnel in whatever
capacity) act as trustee, agent, or otherwise control funds or property, you consent and authorize us to
apply such funds or property to your account or to otherwise use the authority given us to satisfy your
obligations to the firm.
                 14.02 Cost of collection. If it is necessary for us to bring a legal or other collection
action against you to collect any amount due us, you agree to pay all expenses and attorney fees incurred
in that action. If we use our own attorneys or legal assistants to pursue such an action or proceeding, the
attorney fees you will be responsible to pay shall be calculated on an hourly basis using the applicable
hourly rates.
                14.03 Choice of Law and Venue. Nevada law will apply to any questions relating to the
meaning of any provision of these Terms of Representation. You agree that any court proceeding to
enforce, or that arises out of, this Agreement may be commenced and maintained only in the district
courts of the State of Nevada or in the United States District Court for the District of Nevada. In the event
that it becomes necessary that we seek recovery of fees using the Fee Dispute Arbitration Committee of
the Nevada State Bar, you consent to be bound by the procedures and decisions of that body.
        15.     General Provisions.
               15.01 Effective date. These Terms of Representation will take effect when you have
performed the conditions stated in Section 1, but its effective date will be retroactive to the date we first
provided services, if earlier. Even if this Agreement does not take effect, you will be obligated to pay
Attorney the reasonable value of any services we may have performed for you.
                15.02 Severability. The provisions of these Terms of Representation shall be construed
so as to give them the maximum force and effect. Any provision which is found to be void,
unenforceable, or not in accordance with the Nevada Rules of Professional Conduct for any reason as
written shall be construed to the broadest permissible extent.




                                           CONFIDENTIAL
                                             Page 4 of 4                                      PLATT004286
Case 19-01125-abl   Doc 58    Entered 04/30/21 16:27:51   Page 151 of 168
                             CONFIDENTIAL




                             CONFIDENTIAL                            PLATT002253
Case 19-01125-abl   Doc 58    Entered 04/30/21 16:27:51   Page 152 of 168
                             CONFIDENTIAL




                             CONFIDENTIAL                            PLATT002254
Case 19-01125-abl   Doc 58    Entered 04/30/21 16:27:51   Page 153 of 168
                             CONFIDENTIAL




                             CONFIDENTIAL                            PLATT002255
Case 19-01125-abl   Doc 58    Entered 04/30/21 16:27:51   Page 154 of 168
                             CONFIDENTIAL




                             CONFIDENTIAL                            PLATT002256
Case 19-01125-abl   Doc 58    Entered 04/30/21 16:27:51   Page 155 of 168
                             CONFIDENTIAL




                             CONFIDENTIAL                            PLATT002257
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 156 of 168




          EXHIBIT “M”




          EXHIBIT “M”




          EXHIBIT “M”
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 157 of 168




                      Unable to provide
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 158 of 168




          EXHIBIT “N”




          EXHIBIT “N”




          EXHIBIT “N”
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 159 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 160 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 161 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 162 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 163 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 164 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 165 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 166 of 168
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 167 of 168




          EXHIBIT “O”




          EXHIBIT “O”




          EXHIBIT “O”
Case 19-01125-abl   Doc 58   Entered 04/30/21 16:27:51   Page 168 of 168




                      Unable to provide
